United States Securities And Exchange Commission Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-8056 Praxis Mutual Funds (Exact name of registrant as specified in charter) P.O. Box 5356, Cincinnati, Ohio 45201-5356 (Address of principal executive offices) (Zip code) JPMorgan Chase Bank, N.A., 303 Broadway, Cincinnati, OH 45202-4203 (Name and address of agent for service) Registrant's telephone number, including area code: (513)-878-4066 Date of fiscal year end: December 31 Date of reporting period: September 30, 2011 ITEM 1. SCHEDULE OF INVESTMENTS. Schedule of portfolio investments Praxis Intermediate Income Fund September 30, 2011 (Unaudited) PRINCIPAL AMOUNT FAIR VALUE ASSET BACKED SECURITIES—1.5% Cabela's Master Credit Card Trust, 0.83%, 6/17/19+(a) $ 1,000,000 $ 999,995 GTP Acquisition Partners I LLC, 4.35%, 6/15/16(a) Hyundai Auto Receivables Trust, 1.65%, 2/15/17 SBA Tower Trust, 4.25%, 4/15/15(a) Trip Rail Master Funding LLC, 2.73%, 7/15/41+(a) TOTAL ASSET BACKED SECURITIES COLLATERALIZED MORTGAGE OBLIGATION— 0.0%** JPMorgan Mortgage Trust, 4.50%, 9/25/34 COMMERCIAL MORTGAGE BACKED SECURITIES—6.8% Banc of America Merrill Lynch Commercial Mortgage, Inc., 5.12%, 7/11/43 Bear Stearns Commercial Mortgage Securities, 4.52%, 11/11/41 Bear Stearns Commercial Mortgage Securities, 4.56%, 2/13/42+ Bear Stearns Commercial Mortgage Securities, 4.67%, 6/11/41 Bear Stearns Commercial Mortgage Securities, 4.95%, 2/11/41 Bear Stearns Commercial Mortgage Securities, 5.12%, 2/11/41+ Bear Stearns Commercial Mortgage Securities, 5.13%, 10/12/42+ PRINCIPAL AMOUNT FAIR VALUE COMMERCIAL MORTGAGE BACKED SECURITIES—6.8%, continued Bear Stearns Commercial Mortgage Securities, 5.54%, 9/11/41 $ 2,000,000 $ 2,194,910 Bear Stearns Commercial Mortgage Securities, 5.61%, 6/11/50 Bear Stearns Commercial Mortgage Securities, 5.74%, 9/11/42+ CS First Boston Mortgage Securities Corp., 5.12%, 8/15/38+ DBUBS Mortgage Trust, 3.74%, 11/10/46(a) First Union National Bank Commercial Mortgage, 6.22%, 12/12/33 JPMorgan Chase Commercial Mortgage Securities Corp., 4.63%, 3/15/46 JPMorgan Chase Commercial Mortgage Securities Corp., 4.90%, 10/15/42 JPMorgan Chase Commercial Mortgage Securities Corp., 4.92%, 10/15/42+ JPMorgan Chase Commercial Mortgage Securities Corp., 5.13%, 5/15/47 JPMorgan Chase Commercial Mortgage Securities Corp., 5.17%, 8/12/40+ JPMorgan Chase Commercial Mortgage Securities Corp., 5.40%, 5/15/45 LB-UBS Commercial Mortgage Trust, 4.65%, 7/15/30 Morgan Stanley Capital I, 3.88%, 9/15/47(a) See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis Intermediate Income Fund September 30, 2011 (Unaudited) PRINCIPAL AMOUNT FAIR VALUE COMMERCIAL MORTGAGE BACKED SECURITIES—6.8%, continued Morgan Stanley Capital I, 4.83%, 6/12/47 $ 334,833 $ 334,605 Morgan Stanley Capital I, 5.01%, 1/14/42 Morgan Stanley Capital I, 5.99%, 8/12/41+ Morgan Stanley Dean Witter Capital I, 5.93%, 12/15/35 TOTAL COMMERCIAL MORTGAGE BACKED SECURITIES FOREIGN BONDS—1.4% Arab Republic of Egypt, 4.45%, 9/15/15 Province of Ontario, Canada, 4.10%, 6/16/14 Republic of Austria, 2.00%, 11/15/12(a) TOTAL FOREIGN BONDS MUNICIPAL BONDS—2.3% Cincinnati Ohio Water System Rev., 6.46%, 12/01/34 Columbus Multi-High School Building Corp. Rev., 6.45%, 1/15/30 Fort Wayne International Airport Air Trade Center Building Corp., 4.25%, 7/15/16 Houston Independent School District, 6.17%, 2/15/34 Indianapolis Public School Multi-School Building, 5.73%, 7/15/29 LL&P Wind Energy, Inc. (XLCA), 5.73%, 12/01/17(a) PRINCIPAL AMOUNT FAIR VALUE MUNICIPAL BONDS—2.3%, continued Wisconsin State Transportation Rev., 5.84%, 7/01/30 $ 800,000 $ 876,600 TOTAL MUNICIPAL BONDS CORPORATE BONDS—45.3% ADVERTISING—0.7% Interpublic Group of Cos., Inc., 10.00%, 7/15/17 Omnicom Group, Inc., 6.25%, 7/15/19 AUTO COMPONENTS—0.4% BorgWarner, Inc., 5.75%, 11/01/16 BIOTECHNOLOGY—0.2% Biogen Idec, Inc., 6.00%, 3/01/13 BROADCASTING & CABLE TV—0.6% Comcast Corp., 5.15%, 3/01/20 DIRECTV Holdings LLC / DIRECTV Financing Co., Inc., 7.63%, 5/15/16 BUILDING PRODUCTS—0.4% Masco Corp., 6.13%, 10/03/16 Owens Corning, 6.50%, 12/01/16 CAPITAL MARKETS—0.6% BlackRock, Inc., 3.50%, 12/10/14 Franklin Resources, Inc., 2.00%, 5/20/13 CHEMICALS—0.7% Airgas, Inc., 3.25%, 10/01/15 Albemarle Corp., 4.50%, 12/15/20 See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis Intermediate Income Fund September 30, 2011 (Unaudited) PRINCIPAL AMOUNT FAIR VALUE CORPORATE BONDS—45.3%, continued CHEMICALS—0.7%, continued Nalco Co., 8.25%, 5/15/17 $ 500,000 $ 545,000 COMMERCIAL BANKS—1.8% ANZ National International Ltd., 3.13%, 8/10/15(a) Bank of New York Mellon Corp., 5.13%, 8/27/13 Canadian Imperial Bank of Commerce, 2.00%, 2/04/13(a) State Street Corp., 7.35%, 6/15/26 Wells Fargo & Co., 5.25%, 10/23/12 COMMERCIAL SERVICES & SUPPLIES—0.7% GATX Corp., 9.00%, 11/15/13 TTX Co., 4.90%, 3/01/15(a) CONSTRUCTION MATERIALS—0.4% Martin Marietta Materials, Inc., 6.60%, 4/15/18 CONSUMER FINANCE—1.4% American Express Credit Corp., 2.80%, 9/19/16 American Honda Finance Corp., 4.63%, 4/02/13(a) Ford Motor Credit Co. LLC, 7.00%, 4/15/15 Harley-Davidson Financial Services, Inc., 3.88%, 3/15/16(a) SLM Corp., 5.38%, 1/15/13 CONTAINERS & PACKAGING—0.5% Bemis Co., Inc., 5.65%, 8/01/14 PRINCIPAL AMOUNT FAIR VALUE CORPORATE BONDS—45.3%, continued CONTAINERS & PACKAGING—0.5%, continued Sealed Air Corp., 7.88%, 6/15/17 $ 1,000,000 $ 1,051,973 DIVERSIFIED FINANCIAL SERVICES—3.6% Ally Financial, Inc., 6.75%, 12/01/14 Bank of America Corp., 4.50%, 4/01/15 Citigroup, Inc., 5.13%, 5/05/14 ERAC USA Finance LLC, 5.90%, 11/15/15(a) General Electric Capital Corp., 6.15%, 8/07/37 . Goldman Sachs Group, Inc., 5.50%, 11/15/14 . JPMorgan Chase & Co., 4.65%, 6/01/14 Morgan Stanley, 5.63%, 9/23/19 NASDAQ OMX Group, Inc., 4.00%, 1/15/15 National Rural Utilities Cooperative Finance Corp., 10.38%, 11/01/18 NYSE Euronext, 4.80%, 6/28/13 UBS AG, 3.88%, 1/15/15 ELECTRIC UTILITIES—4.8% AEP Texas North Co., 5.50%, 3/01/13 Atlantic City Electric Co., 7.75%, 11/15/18 CenterPoint Energy Houston Electric LLC, 7.00%, 3/01/14 CMS Energy Corp., 4.25%, 9/30/15 Consumers Energy Co., 6.70%, 9/15/19 ITC Holdings Corp., 5.50%, 1/15/20(a) See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis Intermediate Income Fund September 30, 2011 (Unaudited) PRINCIPAL AMOUNT FAIR VALUE CORPORATE BONDS—45.3%, continued ELECTRIC UTILITIES—4.8%, continued MidAmerican Energy Co., 6.75%, 12/30/31 $ 1,500,000 $ 1,956,971 Pennsylvania Electric Co., 5.20%, 4/01/20 Portland General Electric Co., 6.10%, 4/15/19 Potomac Edison Co., 5.13%, 8/15/15 Potomac Electric Power Co., 6.50%, 11/15/37 Puget Sound Energy, Inc., 6.74%, 6/15/18 TransAlta Corp., 4.75%, 1/15/15 TransAlta Corp., 6.65%, 5/15/18 Vectren Utility Holdings, Inc., 6.63%, 12/01/11 ELECTRICAL EQUIPMENT—0.2% Thomas & Betts Corp., 5.63%, 11/15/21 FOOD & STAPLES RETAILING—0.2% Kroger Co., 7.50%, 1/15/14 FOOD PRODUCTS—0.3% H.J. Heinz Co., 2.00%, 9/12/16 Ralcorp Holdings, Inc., 4.95%, 8/15/20 GAS UTILITIES—0.9% Indiana Gas Co., Inc., 6.55%, 6/30/28 Michigan Consolidated Gas Co., 8.25%, 5/01/14 National Fuel Gas Co., 6.50%, 4/15/18 Sempra Energy, 6.50%, 6/01/16 PRINCIPAL AMOUNT FAIR VALUE CORPORATE BONDS—45.3%, continued HEALTH CARE EQUIPMENT & SUPPLIES—0.5% DENTSPLY International, Inc., 2.75%, 8/15/16 $ 570,000 $ 573,926 Mead Johnson Nutrition Co., 3.50%, 11/01/14 Zimmer Holdings, Inc., 4.63%, 11/30/19 HEALTH CARE PROVIDERS & SERVICES—0.9% Express Scripts, Inc., 6.25%, 6/15/14 Howard Hughes Medical Institute, 3.45%, 9/01/14 Laboratory Corp of America Holdings, 3.13%, 5/15/16 McKesson Corp., 6.00%, 3/01/41 HOTELS, RESTAURANTS & LEISURE—0.3% Hyatt Hotels Corp., 5.75%, 8/15/15(a) HOUSEHOLD DURABLES—0.4% Snap-On, Inc., 4.25%, 1/15/18 Stanley Black & Decker, Inc., 6.15%, 10/01/13 . HOUSEHOLD PRODUCTS—0.2% Church & Dwight Co., Inc., 3.35%, 12/15/15 INDUSTRIAL CONGLOMERATES—1.3% Cargill, Inc., 7.50%, 9/01/26(a) Cooper U.S., Inc., 5.45%, 4/01/15 Harsco Corp., 5.75%, 5/15/18 INDUSTRIAL MACHINERY—0.4% Valmont Industries, Inc., 6.63%, 4/20/20 INSURANCE BROKERS—0.4% Willis North America, Inc., 5.63%, 7/15/15 See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis Intermediate Income Fund September 30, 2011 (Unaudited) PRINCIPAL AMOUNT FAIR VALUE CORPORATE BONDS—45.3%, continued INTEGRATED TELECOMMUNICATION SERVICES— 1.4% AT&T, Inc., 4.95%, 1/15/13 $ 1,000,000 $ 1,047,340 AT&T, Inc., 5.55%, 8/15/41 Frontier Communications Corp., 7.88%, 4/15/15 GTE Corp., 6.84%, 4/15/18 Qwest Corp., 6.75%, 12/01/21 Verizon Communications, Inc., 6.00%, 4/01/41 INTERNET & CATALOG RETAIL—0.2% QVC, Inc., 7.13%, 4/15/17(a) IT SERVICES—2.0% Dun & Bradstreet Corp., 2.88%, 11/15/15 Dun & Bradstreet Corp., 6.00%, 4/01/13 Equifax, Inc., 4.45%, 12/01/14 Fiserv, Inc., 3.13%, 10/01/15 Fiserv, Inc., 3.13%, 6/15/16 Moody's Corp., 5.50%, 9/01/20 Verisk Analytics, Inc., 5.80%, 5/01/21 Western Union Co., 3.65%, 8/22/18 LIFE & HEALTH INSURANCE—0.3% Ohio National Financial Services, Inc., 6.35%, 4/01/13(a) Prudential Financial, Inc., 4.75%, 4/01/14 MACHINERY—0.2% Pall Corp., 5.00%, 6/15/20 PRINCIPAL AMOUNT FAIR VALUE CORPORATE BONDS—45.3%, continued METALS & MINING—0.5% Carpenter Technology Corp., 6.63%, 5/15/13 $ 500,000 $ 525,979 Teck Resources Ltd., 9.75%, 5/15/14 MULTI-LINE INSURANCE—1.7% American International Group, Inc., 4.25%, 5/15/13 Horace Mann Educators Corp., 6.85%, 4/15/16 . Kemper Corp., 6.00%, 11/30/15 Liberty Mutual Group, Inc., 7.30%, 6/15/14(a) MetLife, Inc., 4.75%, 2/08/21 Metropolitan Life Global Funding I, 5.13%, 6/10/14(a) Principal Life Global Funding I, 6.25%, 2/15/12(a) MULTILINE RETAIL—1.0% J.C. Penney Co., Inc., 5.75%, 2/15/18 Wal-Mart Stores, Inc., 1.50%, 10/25/15 Wal-Mart Stores, Inc., 7.55%, 2/15/30 OFFICE SERVICES & SUPPLIES—0.2% Steelcase, Inc., 6.38%, 2/15/21 OIL, GAS & CONSUMABLE FUELS—2.1% ConocoPhillips Holding Co., 6.95%, 4/15/29 Merey Sweeny LP, 8.85%, 12/18/19(a) Motiva Enterprises LLC, 5.20%, 9/15/12(a) Newfield Exploration Co., 7.13%, 5/15/18 Pioneer Natural Resources Co., 5.88%, 7/15/16 See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis Intermediate Income Fund September 30, 2011 (Unaudited) PRINCIPAL AMOUNT FAIR VALUE CORPORATE BONDS—45.3%, continued OIL, GAS & CONSUMABLE FUELS—2.1%, continued Ras Laffan Liquefied Natural Gas Co. Ltd. III, 5.83%, 9/30/16(a) $ 775,800 $ 836,933 Shell International Finance BV, 4.00%, 3/21/14 PAPER & FOREST PRODUCTS—0.4% Domtar Corp., 9.50%, 8/01/16 Plum Creek Timberlands LP, 4.70%, 3/15/21 PHARMACEUTICALS—1.2% Abbott Laboratories, 5.13%, 4/01/19 Novartis Capital Corp., 4.13%, 2/10/14 Roche Holdings, Inc., 6.00%, 3/01/19(a) PIPELINES—1.2% Enbridge Energy Partners LP, 5.20%, 3/15/20 Enterprise Products Operating LLC, 3.70%, 6/01/15 Florida Gas Transmission Co. LLC, 4.00%, 7/15/15(a) Texas Gas Transmission LLC, 4.60%, 6/01/15 PROPERTY & CASUALTY INSURANCE—1.1% 21st Century Insurance Group, 5.90%, 12/15/13 Markel Corp., 6.80%, 2/15/13 Progressive Corp., 6.70%, 6/15/37+ W.R.Berkley Corp., 6.15%, 8/15/19 PRINCIPAL AMOUNT FAIR VALUE CORPORATE BONDS—45.3%, continued PUBLISHING—0.6% McGraw-Hill Cos., Inc., 5.38%, 11/15/12 $ 1,000,000 $ 1,039,339 Washington Post Co., 7.25%, 2/01/19 REAL ESTATE INVESTMENT TRUSTS (REITS)—0.7% Pan Pacific Retail Properties, Inc., 5.95%, 6/01/14 ProLogis LP, 6.13%, 12/01/16 ROAD & RAIL—0.6% Burlington Northern Santa Fe LLC, 5.75%, 5/01/40 CSX Transportation, Inc., 8.38%, 10/15/14 SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—1.1% Analog Devices, Inc., 5.00%, 7/01/14 Applied Materials, Inc., 2.65%, 6/15/16 Applied Materials, Inc., 7.13%, 10/15/17 KLA-Tencor Corp., 6.90%, 5/01/18 SOFT DRINKS—0.4% Bottling Group LLC, 5.13%, 1/15/19 SPECIALTY RETAIL—0.5% Ethan Allen Global, Inc., 5.38%, 10/01/15 Home Depot, Inc., 5.95%, 4/01/41 SUPRANATIONAL—2.0% Corporation Andina de Fomento, 5.20%, 5/21/13 Inter-American Development Bank, 3.50%, 3/15/13 See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis Intermediate Income Fund September 30, 2011 (Unaudited) PRINCIPAL AMOUNT FAIR VALUE CORPORATE BONDS—45.3%, continued SUPRANATIONAL—2.0% Inter-American Development Bank, 3.50%, 7/08/13 $ 1,000,000 $ 1,052,525 International Bank for Reconstruction & Development, 2.00%, 12/04/13 International Finance Facility for Immunisation (IFFIM), 5.00%, 11/14/11(a) TECHNOLOGY DISTRIBUTORS—0.2% Arrow Electronics, Inc., 3.38%, 11/01/15 THRIFTS & MORTGAGE FINANCE—0.3% Countrywide Financial Corp., 5.80%, 6/07/12 TRANSPORTATION SERVICES—0.2% Golden State Petroleum Transport Corp., 8.04%, 2/01/19 TRUCK MANUFACTURERS—0.3% PACCAR, Inc., 6.88%, 2/15/14 TRUCKING—0.3% JB Hunt Transport Services, Inc., 3.38%, 9/15/15 UTILITIES—1.5% Cedar Brakes II LLC, 9.88%, 9/01/13(a) FPL Energy National Wind LLC, 5.61%, 3/10/24(a) Harper Lake Solar Funding Corp., 7.65%, 12/31/18(a) Kiowa Power Partners LLC, 4.81%, 12/30/13(a) Midland Cogeneration Venture LP, 6.00%, 3/15/25(a) Salton Sea Funding Corp., 7.48%, 11/30/18 PRINCIPAL AMOUNT FAIR VALUE CORPORATE BONDS—45.3%, continued UTILITIES—1.5% SteelRiver Transmission Co. LLC, 4.71%, 6/30/17(a) $ 570,464 $ 589,409 WATER UTILITIES—0.4% American Water Capital Corp., 6.09%, 10/15/17 TOTAL CORPORATE BONDS CORPORATE NOTES—1.1% DEVELOPMENT AUTHORITIES—1.1% Everence Community Investment, Inc., 0.52%, 12/15/12+(b) Everence Community Investment, Inc., 0.78%, 12/15/13+(b) Everence Community Investment, Inc., 0.78%, 12/15/14+(b) TOTAL CORPORATE NOTES INTEREST-ONLY BONDS—0.0%** Freddie Mac REMICS, 5.00%, 4/15/29 Government National Mortgage Association, 0.67%, 4/16/27+ TOTAL INTEREST-ONLY BONDS U.S. GOVERNMENT AGENCIES—36.6% FEDERAL FARM CREDIT BANK — 0.8% 4.88%, 12/16/15 FEDERAL HOME LOAN BANK — 5.8% 3.38%, 6/12/20 3.88%, 6/14/13 5.00%, 11/17/17 5.00%, 12/10/21 5.50%, 7/15/36 See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis Intermediate Income Fund September 30, 2011 (Unaudited) PRINCIPAL AMOUNT FAIR VALUE U.S. GOVERNMENT AGENCIES—36.6%, continued FEDERAL HOME LOAN MORTGAGE CORP. — 13.7% 2.48%, 5/01/34+ $ 362,244 $ 381,346 2.48%, 5/01/34+ 3.75%, 3/27/19 4.00%, 10/01/25 4.50%, 6/01/18 4.50%, 10/01/35 4.50%, 6/01/39 4.50%, 7/01/39 4.50%, 11/01/39 4.50%, 9/01/40 4.88%, 6/13/18 5.00%, 4/01/19 5.00%, 12/01/21 5.00%, 2/15/32 5.00%, 7/01/35 5.00%, 6/01/39 5.50%, 7/18/16 5.50%, 4/01/22 5.50%, 11/01/33 5.50%, 3/01/36 5.50%, 6/01/36 5.50%, 12/01/36 6.00%, 9/01/17 6.00%, 4/01/27 6.00%, 6/01/36 6.00%, 8/01/37 7.00%, 2/01/30 7.00%, 3/01/31 7.50%, 7/01/30 FEDERAL NATIONAL MORTGAGE ASSOCIATION — 12.8% 1.25%, 8/20/13 1.83%, 2/01/34+ 2.40%, 6/01/33+ 2.46%, 5/01/34+ 3.50%, 7/01/20 3.50%, 10/01/25 4.13%, 4/15/14 4.38%, 10/15/15 4.50%, 9/01/40 4.50%, 10/01/40 5.00%, 4/15/15 PRINCIPAL AMOUNT FAIR VALUE U.S. GOVERNMENT AGENCIES—36.6%, continued FEDERAL NATIONAL MORTGAGE ASSOCIATION — 12.8%, continued 5.00%, 2/13/17 $ 1,800,000 $ 2,132,138 5.00%, 7/01/18 5.00%, 9/01/18 5.00%, 4/01/25 5.00%, 7/01/25 5.00%, 10/01/25 5.00%, 10/01/35 5.46%, 5/01/37+ 5.50%, 6/01/22 5.50%, 11/01/25 5.50%, 2/01/34 5.50%, 1/01/35 5.50%, 10/01/35 5.50%, 6/01/36 5.50%, 11/01/36 6.00%, 10/01/33 6.00%, 11/01/34 6.00%, 10/01/35 6.00%, 6/01/36 6.63%, 11/15/30 7.00%, 7/01/15 7.00%, 11/01/19 7.00%, 11/01/19 8.50%, 9/01/26 GOVERNMENT NATIONAL MORTGAGE ASSOCIATION — 0.4% 2.50%, 1/20/34+ 5.50%, 10/20/38 6.50%, 11/20/38 6.75%, 4/15/16 7.00%, 12/20/30 7.00%, 10/20/31 7.00%, 3/20/32 SMALL BUSINESS ADMINISTRATION — 0.2% 0.60%, 2/25/32+ 1.00%, 9/25/18+ See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis Intermediate Income Fund September 30, 2011 (Unaudited) PRINCIPAL AMOUNT/ SHARES FAIR VALUE U.S. GOVERNMENT AGENCIES—36.6%, continued U.S. DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT — 0.5% 1.80%, 8/01/14 $ 1,440,000 $ 1,486,567 FDIC GUARANTEED(c)—2.4% Citibank NA, 1.75%, 12/28/12 TOTAL U.S. GOVERNMENT AGENCIES INVESTMENT COMPANY—1.2% MUTUAL FUND—1.2% Pax World High Yield Bond Fund, Individual Investor Class SHORT TERM INVESTMENT—4.6% INVESTMENT COMPANY—4.6% JPMorgan U.S. Government Money Market Fund, Agency Shares TOTAL INVESTMENTS (Cost* $288,905,442)—100.8% $ 305,419,473 Liabilities in excess of other assets — (0.8)% NET ASSETS—100% $ 303,003,397 + Variable rate security. Rates presented are the rates in effect at September 30, 2011. (a) 144a security is restricted as to resale to institutional investors. These securities were deemed liquid under guidelines established by the Board of Trustees. At September 30, 2011, these securities were valued at $29,102,864 or 9.6% of net assets. See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis Intermediate Income Fund September 30, 2011 (Unaudited) (b) Represents affiliated restricted security as to resale to shareholders and is not registered under the Securities Act of 1933. These securities have been deemed illiquid under guidelines established by the Board of Trustees: Acquisition Security Yield Shares Date Everence Community Investment, Inc. 0.52% 12/2009 Everence Community Investment, Inc. 0.78% 977,500 12/2009 Everence Community Investment, Inc. 0.78% 12/2009 At September 30, 2011, these securities had an aggregate market value of $3,330,935, representing 1.1% of net assets. (c) Securities are guaranteed by the Federal Deposit Insurance Corporation (FDIC) under its Temporary Liquidity Guarantee Program (TLGP). Under this program, the FDIC guarantees, with the full faith and credit of the U.S. government, the payment of principal and interest. The expiration of the FDIC's guarantee is the earlier of the maturity date of the debt or June 30, 2012. * Represents cost for financial reporting purposes. ** Amount rounds to less than 0.01%. FDIC — Federal Deposit Insurance Corporation REMICS — Real Estate Mortgage Investment Conduits Rev. — Revenue XLCA — XL Capital Assurance, Inc. See accompanying notes to portfolio of investments. Schedule of portfolio investments Praxis Core Stock Fund September 30, 2011 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—96.5% AUTOMOBILES—0.8% Harley-Davidson, Inc 31,300 BEVERAGES—1.6% Coca-Cola Co CAPITAL MARKETS—7.7% Ameriprise Financial, Inc. Bank of New York Mellon Corp. Charles Schwab Corp. Goldman Sachs Group, Inc Julius Baer Group Ltd.(Switzerland) CHEMICALS—1.7% Air Products & Chemicals, Inc. Ecolab, Inc. Potash Corp of Saskatchewan, Inc.(Canada) Praxair, Inc COMMERCIAL BANKS—5.2% Wells Fargo & Co. COMMERCIAL SERVICES & SUPPLIES—3.6% Iron Mountain, Inc. COMPUTERS & PERIPHERALS—0.6% Hewlett-Packard Co CONSTRUCTION MATERIALS—0.3% Martin Marietta Materials, Inc CONSUMER FINANCE—5.3% American Express Co. CONTAINERS & PACKAGING—1.1% Sealed Air Corp. FAIR SHARES VALUE COMMON STOCKS—96.5%, continued DISTRIBUTORS—0.3% Li & Fung Ltd.(Hong Kong) 210,000 $ 356,499 DIVERSIFIED FINANCIAL SERVICES—0.2% JPMorgan Chase & Co ENERGY EQUIPMENT & SERVICES—0.7% Transocean Ltd.(Switzerland) FOOD & STAPLES RETAILING—12.6% Costco Wholesale Corp. CVS Caremark Corp. FOOD PRODUCTS—4.2% Kraft Foods, Inc., Class A. Unilever NV - NY Registry Shares HEALTH CARE EQUIPMENT & SUPPLIES—1.7% Baxter International, Inc. . Becton Dickinson and Co. HEALTH CARE PROVIDERS & SERVICES—1.6% Express Scripts, Inc.(a) HOUSEHOLD DURABLES—0.3% Hunter Douglas NV(Netherlands) INSURANCE—9.3% ACE Ltd.(Switzerland) AON Corp. Berkshire Hathaway, Inc., Class A(a) 17 Everest Re Group Ltd.(Bermuda) Loews Corp. Markel Corp.(a) Progressive Corp. See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis Core Stock Fund September 30, 2011 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—96.5%, continued INSURANCE—9.3%, continued Transatlantic Holdings, Inc 34,343 $ 1,666,322 INTERNET & CATALOG RETAIL—0.9% Expedia, Inc. Liberty Interactive Corp., Series A(a) INTERNET SOFTWARE & SERVICES—5.2% Google, Inc., Class A(a) IT SERVICES—0.4% Visa, Inc., Class A MARINE—1.1% China Shipping Development Co. Ltd., Class H(China) Kuehne + Nagel International AG(Switzerland) MEDIA—1.4% Grupo Televisa SAB, ADR(Mexico) Liberty Media Corp. - Liberty Starz, Series A(a) Walt Disney Co. METALS & MINING—1.2% BHP Billiton plc(United Kingdom) Rio Tinto plc(United Kingdom) OIL, GAS & CONSUMABLE FUELS—7.1% Canadian Natural Resources Ltd.(Canada) Devon Energy Corp. EOG Resources, Inc FAIR SHARES VALUE COMMON STOCKS—96.5%, continued OIL, GAS & CONSUMABLE FUELS—7.1%, continued OGX Petroleo e Gas Participacoes SA(Brazil)(a) $ 742,771 PAPER & FOREST PRODUCTS—0.1% Sino-Forest Corp.(Canada)(a) PERSONAL PRODUCTS—0.2% Natura Cosmeticos SA(Brazil) PHARMACEUTICALS—10.9% Johnson & Johnson Merck & Co., Inc. Roche Holding AG(Switzerland) REAL ESTATE MANAGEMENT & DEVELOPMENT— 1.7% Brookfield Asset Management, Inc., Class A(Canada) Hang Lung Group Ltd.(Hong Kong) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—1.6% Intel Corp. Texas Instruments, Inc. SOFTWARE—1.5% Activision Blizzard, Inc. Microsoft Corp. SPECIALTY RETAIL—3.0% Bed Bath & Beyond, Inc.(a) CarMax, Inc.(a) See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis Core Stock Fund September 30, 2011 (Unaudited) PRINCIPAL AMOUNT/ FAIR SHARES VALUE COMMON STOCKS—96.5%, continued TRANSPORTATION INFRASTRUCTURE—1.2% China Merchants Holdings International Co. Ltd.(Hong Kong) $ 1,558,867 WIRELESS TELECOMMUNICATION SERVICES—0.2% America Movil SAB de CV, Series L, ADR(Mexico) TOTAL COMMON STOCKS COMMERCIAL PAPER—3.3% Barclays US Funding LLC, 0.07%, 10/03/11 $ 4,318,000 $ 4,317,953 CORPORATE NOTES—1.4% DEVELOPMENT AUTHORITIES—1.4% Everence Community Investment, Inc., 0.52%, 12/15/12+(b) Everence Community Investment, Inc., 0.78%, 12/15/13+(b) Everence Community Investment, Inc., 0.78%, 12/15/14+(b) TOTAL CORPORATE NOTES TOTAL INVESTMENTS (Cost* $129,853,183)—101.2% $ 133,245,387 Liabilities in excess of other assets — (1.2)% NET ASSETS—100% $ 131,678,962 + Variable rate security. Rates presented are the rates in effect at September 30, 2011. (a) Non-income producing securities. See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis Core Stock Fund September 30, 2011 (Unaudited) (b) Represents affiliated restricted security as to resale to shareholders and is not registered under the Securities Act of 1933. These securities have been deemed illiquid under guidelines established by the Board of Trustees: Acquisition Security Yield Shares Date Everence Community Investment, Inc. 0.52% 12/2009 Everence Community Investment, Inc. 0.78% 12/2009 Everence Community Investment, Inc. 0.78% 12/2009 At September 30, 2011, these securities had an aggregate market value of $1,786,324, representing 1.4% of net assets. * Represents cost for financial reporting purposes. ADR — American Depositary Receipt plc — Public Liability Company See accompanying notes to portfolio of investments. Schedule of portfolio investments Praxis International Fund September 30, 2011 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—93.6% ARGENTINA—0.9% ENERGY—0.3% YPF SA- ADR $ 200,334 REAL ESTATE—0.6% IRSA Inversiones y Representaciones SA- ADR AUSTRALIA—3.4% BANKS—1.8% Commonwealth Bank of Australia Westpac Banking Corp. INSURANCE—0.5% AMP Ltd. MATERIALS—1.1% Newcrest Mining Ltd. CANADA—4.0% ENERGY—2.2% Canadian Natural Resources Ltd. Suncor Energy, Inc. MATERIALS—0.8% Teck Resources Ltd., Class B REAL ESTATE—1.0% Brookfield Asset Management, Inc., Class A CHINA—4.5% CAPITAL GOODS—1.2% Shanghai Electric Group Co. Ltd., Class H SOFTWARE & SERVICES—2.5% Baidu, Inc.- ADR (a) Sina Corp. (a) Tencent Holdings Ltd. FAIR SHARES VALUE COMMON STOCKS—93.6%, continued CHINA—4.5%, continued TECHNOLOGY HARDWARE & EQUIPMENT—0.8% ZTE Corp., Class H 179,400 $ 508,090 FRANCE—6.5% BANKS—0.5% BNP Paribas SA CAPITAL GOODS—0.4% Cie de Saint-Gobain ENERGY—1.6% Technip SA FOOD, BEVERAGE & TOBACCO—1.6% Danone SA MEDIA—0.7% Publicis Groupe SA RETAILING—0.6% PPR TELECOMMUNICATION SERVICES—1.1% France Telecom SA GERMANY—9.9% CAPITAL GOODS—0.7% Hochtief AG CONSUMER DURABLES & APPAREL—0.7% Adidas AG DIVERSIFIED FINANCIALS—0.5% Deutsche Boerse AG (a) FOOD & STAPLES RETAILING—0.9% Metro AG HEALTH CARE EQUIPMENT & SERVICES—2.2% Fresenius SE & Co. KGaA INSURANCE—2.0% Allianz SE See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis International Fund September 30, 2011 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—93.6%, continued GERMANY—9.9%, continued INSURANCE—2.0%, continued Muenchener Rueckversicherungs Gesellschaft AG $ 457,044 PHARMACEUTICALS & BIOTECHNOLOGY—1.5% Bayer AG SOFTWARE & SERVICES—0.9% SAP AG UTILITIES—0.5% E.ON AG HONG KONG—1.3% TELECOMMUNICATION SERVICES—1.3% China Mobile Ltd.- ADR ISRAEL—1.5% PHARMACEUTICALS & BIOTECHNOLOGY—0.9% Teva Pharmaceutical Industries Ltd.- ADR SOFTWARE—0.6% Check Point Software Technologies Ltd. (a) ITALY—1.0% OIL, GAS & CONSUMABLE FUELS—1.0% ENI SpA JAPAN—11.4% AUTOMOBILES & COMPONENTS—4.7% Isuzu Motors Ltd Toyota Motor Corp. BANKS—2.1% Mitsubishi UFJ Financial Group, Inc. Sumitomo Mitsui Financial Group, Inc. CAPITAL GOODS—0.8% Makita Corp. FAIR SHARES VALUE COMMON STOCKS—93.6%, continued JAPAN—11.4%, continued INSURANCE—0.6% NKSJ Holdings, Inc. 16,150 $ 358,520 SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—0.6% Tokyo Electron Ltd. SOFTWARE & SERVICES—1.4% Nintendo Co. Ltd Yahoo! Japan Corp. TECHNOLOGY HARDWARE & EQUIPMENT—1.2% Canon, Inc. NETHERLANDS—5.8% COMMERCIAL & PROFESSIONAL SERVICES—2.2% Randstad Holding NV USG People NV DIVERSIFIED FINANCIALS—0.4% ING Groep NV, CVA (a) FOOD, BEVERAGE & TOBACCO—2.3% Unilever NV, CVA SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—0.9% ASML Holding NV NORWAY—2.2% TELECOMMUNICATION SERVICES—2.2% Telenor ASA SINGAPORE—0.6% BANKS—0.6% DBS Group Holdings Ltd. . SPAIN—3.4% BANKS—0.3% Banco Santander SA ENERGY—2.1% Repsol YPF SA RETAILING—1.0% Inditex SA See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis International Fund September 30, 2011 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—93.6%, continued SPAIN—3.4%, continued RETAILING—1.0%, continued $ 2,017,346 SWEDEN—0.4% FINANCIALS—0.4% Swedbank AB, Series A SWITZERLAND—10.3% CAPITAL GOODS—0.9% ABB Ltd. (a) COMMERCIAL SERVICES & SUPPLIES—0.8% Adecco SA (a) CONSUMER DURABLES & APPAREL—1.3% Swatch Group AG DIVERSIFIED FINANCIALS—0.8% Credit Suisse Group AG (a) . UBS AG (a) INSURANCE—1.3% Zurich Financial Services AG (a) PHARMACEUTICALS & BIOTECHNOLOGY—5.2% Novartis AG Roche Holding AG UNITED KINGDOM— 26.5% BANKS—3.5% Barclays plc HSBC Holdings plc Standard Chartered plc CAPITAL GOODS—2.1% Ashtead Group plc Cookson Group plc Travis Perkins plc COMMERCIAL SERVICES & SUPPLIES—1.8% Experian plc Intertek Group plc CONSUMER DURABLES & APPAREL—2.1% Burberry Group plc FAIR SHARES VALUE COMMON STOCKS—93.6%, continued UNITED KINGDOM— 26.5%, continued CONSUMER DURABLES & APPAREL—2.1%, continued Persimmon plc $ 644,482 ENERGY—4.8% BG Group plc BP plc Royal Dutch Shell plc, Class A ENERGY EQUIPMENT & SERVICES—0.6% Subsea 7 SA (a) MATERIALS—5.0% Antofagasta plc BHP Billiton plc New World Resources plc, Class A Rio Tinto plc Xstrata plc MEDIA—0.7% WPP plc PHARMACEUTICALS & BIOTECHNOLOGY—1.8% GlaxoSmithKline plc RETAILING—1.1% Game Group plc Kingfisher plc TELECOMMUNICATION SERVICES—3.0% Vodafone Group plc TOTAL COMMON STOCKS See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis International Fund September 30, 2011 (Unaudited) PRINCIPAL AMOUNT/ FAIR SHARES VALUE CORPORATE NOTES—1.4% DEVELOPMENT AUTHORITIES—1.4% Everence Community Investment, Inc., 0.52%, 12/15/12+(b) $ 343,000 $ 343,000 Everence Community Investment, Inc., 0.78%, 12/15/13+(b) $ 256,000 Everence Community Investment, Inc., 0.78%, 12/15/14+(b) $ 256,000 TOTAL CORPORATE NOTES SHORT TERM INVESTMENT—2.8% INVESTMENT COMPANY—2.8% JPMorgan U.S. Government Money Market Fund, Agency Shares TOTAL INVESTMENTS (Cost* $58,225,074)—97.8% $ 58,819,389 Other assets in excess of liabilities — 2.2% NET ASSETS—100% $ 60,152,553 + Variable rate security. Rates presented are the rates in effect at September 30, 2011. (a) Non-income producing securities. (b) Represents affiliated restricted security as to resale to shareholders and is not registered under the Securities Act of 1933. These securities have been deemed illiquid under guidelines established by the Board of Trustees: Acquisition Security Yield Shares Date Everence Community Investment, Inc. 0.52% 12/2009 Everence Community Investment, Inc. 0.78% 12/2009 Everence Community Investment, Inc. 0.78% 12/2009 At September 30, 2011, these securities had an aggregate market value of $832,984, representing 1.4% of net assets. * Represents cost for financial reporting purposes. ADR — American Depositary Receipt CVA — Dutch Certificate plc — Public Liability Company See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis International Fund September 30, 2011 (Unaudited) As of September 30, 2011, the Praxis International Fund had the following forward foreign currency exchange contracts outstanding as follows: Net Net Settlement To Receive/ Initial Market Unrealized Unrealized Date To Deliver Counterparty Value Value Appreciation Depreciation Contracts to Buy Brown Brothers 11/17/11 CHF Harriman $ 1,145,600 $ 988,274 — $ 157,326 Contracts to Sell Brown Brothers 11/17/11 CHF Harriman — Brown Brothers 11/17/11 CHF Harriman — Brown Brothers 12/21/11 EUR Harriman — $ 177,986 $ 157,326 CHF — Swiss Franc EUR — Euro See accompanying notes to portfolio of investments. Schedule of portfolio investments Praxis International Index September 30, 2011 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—96.2% ARGENTINA—0.1% COMMERCIAL BANKS—0.1% Banco Macro SA- ADR 94 $ 1,881 BBVA Banco Frances SA- ADR DIVERSIFIED TELECOMMUNICATION SERVICES— 0.0%** Telecom Argentina SA- ADR AUSTRALIA—5.3% BANKS—0.2% Commonwealth Bank of Australia BIOTECHNOLOGY—0.2% CSL Ltd. CSL Ltd.- ADR CAPITAL MARKETS—0.1% Macquarie Group Ltd.- ADR . CHEMICALS—0.1% Orica Ltd. COMMERCIAL BANKS—1.7% Australia & New Zealand Banking Group Ltd.- ADR . National Australia Bank Ltd.- ADR Westpac Banking Corp.- ADR CONTAINERS & PACKAGING—0.2% Amcor Ltd. Amcor Ltd.- ADR DIVERSIFIED FINANCIALS—0.0%** Macquarie Group Ltd. FOOD & STAPLES RETAILING—0.1% Woolworths Ltd. INSURANCE—0.1% Suncorp Group Ltd. METALS & MINING—2.0% Alumina Ltd.- ADR FAIR SHARES VALUE COMMON STOCKS—96.2%, continued AUSTRALIA—5.3%, continued METALS & MINING—2.0%, continued BHP Billiton Ltd.- ADR $ 785,321 Newcrest Mining Ltd.- ADR . OIL, GAS & CONSUMABLE FUELS—0.5% Origin Energy Ltd. Woodside Petroleum Ltd. Woodside Petroleum Ltd.- ADR REAL ESTATE INVESTMENT TRUSTS (REITS)—0.1% Westfield Group REIT AUSTRIA—0.2% COMMERCIAL BANKS—0.2% Erste Group Bank AG Erste Group Bank AG- ADR . BELGIUM—0.3% FOOD & STAPLES RETAILING—0.3% Delhaize Group SA- ADR BRAZIL—3.3% BANKS—0.3% Banco Bradesco SA- ADR CHEMICALS—0.1% Braskem SA- ADR COMMERCIAL BANKS—0.4% Banco do Brasil SA- ADR Itau Unibanco Holding SA- ADR ELECTRIC UTILITIES—0.5% Cia Energetica de Minas Gerais- ADR Cia Paranaense de Energia- ADR CPFL Energia SA- ADR FOOD & STAPLES RETAILING—0.1% Cia Brasileira de Distribuicao Grupo Pao de Acucar- ADR See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis International Index September 30, 2011 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—96.2%, continued BRAZIL—3.3%, continued FOOD PRODUCTS—0.2% BRF - Brasil Foods SA- ADR $ 130,826 METALS & MINING—0.7% Cia Siderurgica Nacional SA- ADR Gerdau SA- ADR Vale SA- ADR OIL, GAS & CONSUMABLE FUELS—0.9% OGX Petroleo e Gas Participacoes SA- ADR (a) Petroleo Brasileiro SA- ADR Ultrapar Participacoes SA- ADR WATER UTILITIES—0.1% Cia de Saneamento Basico do Estado de Sao Paulo- ADR CANADA—8.1% AUTO COMPONENTS—0.2% Magna International, Inc. CHEMICALS—0.7% Agrium, Inc. Methanex Corp. Potash Corp of Saskatchewan, Inc. COMMERCIAL BANKS—2.0% Bank of Montreal Bank of Nova Scotia Canadian Imperial Bank of Commerce Royal Bank of Canada Toronto-Dominion Bank COMMERCIAL SERVICES & SUPPLIES—0.0%** Progressive Waste Solutions Ltd. HOTELS, RESTAURANTS & LEISURE—0.3% Tim Hortons, Inc. FAIR SHARES VALUE COMMON STOCKS—96.2%, continued CANADA—8.1%, continued INDEPENDENT POWER PRODUCERS & ENERGY TRADERS—0.2% TransAlta Corp. $ 88,865 INSURANCE—0.2% Manulife Financial Corp. Sun Life Financial, Inc. MATERIALS—0.1% Agnico-Eagle Mines Ltd. MEDIA—0.2% Shaw Communications, Inc., Class B METALS & MINING—0.9% Barrick Gold Corp. Eldorado Gold Corp. Kinross Gold Corp. Taseko Mines Ltd. (a) Teck Resources Ltd., Class B Thompson Creek Metals Co., Inc. (a) OIL, GAS & CONSUMABLE FUELS—2.3% Advantage Oil & Gas Ltd. (a). Canadian Natural Resources Ltd. Cenovus Energy, Inc. Enbridge, Inc. Encana Corp. Nexen, Inc. Penn West Petroleum Ltd. Suncor Energy, Inc. Talisman Energy, Inc. REAL ESTATE MANAGEMENT & DEVELOPMENT— 0.4% Brookfield Asset Management, Inc., Class A ROAD & RAIL—0.6% Canadian National Railway Co. Canadian Pacific Railway Ltd. TECHNOLOGY HARDWARE & EQUIPMENT—0.0%** Research In Motion Ltd. (a) See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis International Index September 30, 2011 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—96.2%, continued CANADA—8.1%, continued TECHNOLOGY HARDWARE & EQUIPMENT—0.0%**, continued $ 4,552,893 CHILE—0.5% AIRLINES—0.1% Lan Airlines SA- ADR BEVERAGES—0.1% Embotelladora Andina SA, Class B- ADR CHEMICALS—0.2% Sociedad Quimica y Minera de Chile SA- ADR COMMERCIAL BANKS—0.1% Corpbanca- ADR CHINA—1.9% AIRLINES—0.2% China Eastern Airlines Corp. Ltd.- ADR (a) China Southern Airlines Co. Ltd.- ADR (a) CHEMICALS—0.1% Sinopec Shanghai Petrochemical Co. Ltd.- ADR COMMERCIAL BANKS—0.3% China Construction Bank Corp.- ADR DIVERSIFIED TELECOMMUNICATION SERVICES— 0.3% China Telecom Corp. Ltd.- ADR INSURANCE—0.6% China Life Insurance Co. Ltd.- ADR INTERNET SOFTWARE & SERVICES—0.3% Tencent Holdings Ltd.- ADR FAIR SHARES VALUE COMMON STOCKS—96.2%, continued CHINA—1.9%, continued ROAD & RAIL—0.1% Guangshen Railway Co. Ltd.- ADR $ 49,895 COLOMBIA—0.6% COMMERCIAL BANKS—0.3% BanColombia SA- ADR OIL, GAS & CONSUMABLE FUELS—0.3% Ecopetrol SA- ADR DENMARK—0.7% COMMERCIAL BANKS—0.2% Danske Bank A/S (a) Danske Bank A/S- ADR (a) PHARMACEUTICALS—0.5% Novo Nordisk A/S- ADR FINLAND—0.2% COMMUNICATIONS EQUIPMENT—0.1% Nokia OYJ- ADR PAPER & FOREST PRODUCTS—0.1% Stora Enso OYJ- ADR FRANCE—5.5% AUTO COMPONENTS—0.4% Cie Generale des Etablissements Michelin- ADR Cie Generale des Etablissements Michelin, Class B Valeo SA- ADR CAPITAL GOODS—0.1% Cie de Saint-Gobain COMMERCIAL BANKS—0.6% BNP Paribas SA- ADR Credit Agricole SA Societe Generale SA- ADR See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis International Index September 30, 2011 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—96.2%, continued FRANCE—5.5%, continued CONSTRUCTION & ENGINEERING—0.3% Bouygues SA $ 31,626 Vinci SA- ADR CONSTRUCTION MATERIALS—0.1% Lafarge SA Lafarge SA- ADR DIVERSIFIED FINANCIAL SERVICES—0.1% Credit Agricole SA- ADR DIVERSIFIED TELECOMMUNICATION SERVICES— 0.4% France Telecom SA- ADR Vivendi SA ELECTRICAL EQUIPMENT—0.4% Schneider Electric SA Schneider Electric SA- ADR . ENERGY EQUIPMENT & SERVICES—0.5% Cie Generale de Geophysique - Veritas- ADR (a) Technip SA- ADR FOOD & STAPLES RETAILING—0.3% Carrefour SA- ADR FOOD PRODUCTS—0.8% Danone SA- ADR HEALTH CARE EQUIPMENT & SUPPLIES—0.1% Cie Generale d'Optique Essilor International SA INSURANCE—0.3% AXA SA- ADR MEDIA—0.2% Publicis Groupe SA- ADR MULTI-UTILITIES—0.3% GDF Suez- ADR Veolia Environnement SA- ADR PERSONAL PRODUCTS—0.4% L'Oreal SA FAIR SHARES VALUE COMMON STOCKS—96.2%, continued FRANCE—5.5%, continued PERSONAL PRODUCTS—0.4%, continued L'Oreal SA- ADR $ 176,768 SOFTWARE—0.2% Dassault Systemes SA- ADR . GERMANY—6.0% AIR FREIGHT & LOGISTICS—0.2% Deutsche Post AG AIRLINES—0.0%** Deutsche Lufthansa AG- ADR AUTOMOBILES—0.5% Bayerische Motoren Werke AG- ADR CAPITAL MARKETS—0.2% Deutsche Bank AG CHEMICALS—0.8% BASF SE- ADR CONSUMER DURABLES & APPAREL—0.1% Adidas AG DIVERSIFIED FINANCIALS—0.2% Deutsche Boerse AG (a) Deutsche Boerse AG- ADR DIVERSIFIED TELECOMMUNICATION SERVICES— 0.4% Deutsche Telekom AG- ADR HEALTH CARE PROVIDERS & SERVICES—0.5% Fresenius Medical Care AG & Co. KGaA- ADR INSURANCE—1.0% Allianz SE- ADR Muenchener Rueckversicherungs AG- ADR See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis International Index September 30, 2011 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—96.2%, continued GERMANY—6.0%, continued INSURANCE—1.0%, continued Muenchener Rueckversicherungs Gesellschaft AG $ 94,762 MACHINERY—0.3% MAN SE MAN SE- ADR MULTI-UTILITIES—0.1% RWE AG- ADR PHARMACEUTICALS—0.5% Bayer AG- ADR SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—0.1% Infineon Technologies AG- ADR SOFTWARE—0.7% SAP AG- ADR TEXTILES, APPAREL & LUXURY GOODS—0.3% Adidas AG- ADR Puma SE TRUCKING—0.1% Deutsche Post AG- ADR GREECE—0.1% BEVERAGES—0.1% Coca Cola Hellenic Bottling Co. SA- ADR (a) HONG KONG—3.3% COMMERCIAL BANKS—0.4% BOC Hong Kong Holdings Ltd. BOC Hong Kong Holdings Ltd.- ADR Hang Seng Bank Ltd. DISTRIBUTORS—0.1% Li & Fung Ltd. FAIR SHARES VALUE COMMON STOCKS—96.2%, continued HONG KONG—3.3%, continued DISTRIBUTORS—0.1%, continued Li & Fung Ltd.- ADR 12,287 $ 41,653 DIVERSIFIED TELECOMMUNICATION SERVICES— 0.5% China Unicom Hong Kong Ltd.- ADR INDUSTRIAL CONGLOMERATES—0.4% Jardine Matheson Holdings Ltd. Jardine Matheson Holdings Ltd.- ADR REAL ESTATE MANAGEMENT & DEVELOPMENT— 1.0% Hang Lung Properties Ltd. Henderson Land Development Co. Ltd. Sun Hung Kai Properties Ltd. Sun Hung Kai Properties Ltd.- ADR Swire Pacific Ltd., Series A Swire Pacific Ltd., Series A- ADR Wharf Holdings Ltd. SPECIALTY RETAIL—0.0%** Esprit Holdings Ltd. Esprit Holdings Ltd.- ADR TELECOMMUNICATION SERVICES—0.9% China Mobile Ltd.- ADR HUNGARY—0.2% DIVERSIFIED TELECOMMUNICATION SERVICES— 0.2% Magyar Telekom Telecommunications plc- ADR INDIA—1.9% BANKS—0.4% ICICI Bank Ltd.- ADR COMMERCIAL BANKS—0.4% HDFC Bank Ltd.- ADR See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis International Index September 30, 2011 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—96.2%, continued INDIA—1.9%, continued COMMERCIAL BANKS—0.4%, continued IT SERVICES—0.6% Infosys Ltd.- ADR 3,811 $ 194,628 Wipro Ltd.- ADR METALS & MINING—0.3% Sterlite Industries India Ltd.- ADR PHARMACEUTICALS—0.2% Dr. Reddy's Laboratories Ltd.- ADR INDONESIA—0.9% COMMERCIAL BANKS—0.4% PT Bank Mandiri- ADR DIVERSIFIED TELECOMMUNICATION SERVICES— 0.2% Telekomunikasi Indonesia Tbk PT- ADR MACHINERY—0.3% United Tractors Tbk PT- ADR IRELAND—1.2% COMMERCIAL SERVICES & SUPPLIES—0.3% Experian plc Experian plc- ADR CONSTRUCTION MATERIALS—0.2% CRH plc- ADR MEDIA—0.2% WPP plc- ADR PHARMACEUTICALS—0.5% Elan Corp. plc- ADR (a) Shire plc- ADR FAIR SHARES VALUE COMMON STOCKS—96.2%, continued ISRAEL—0.6% PHARMACEUTICALS—0.4% Teva Pharmaceutical Industries Ltd.- ADR 5,668 $ 210,963 SOFTWARE—0.2% Check Point Software Technologies Ltd. (a) WIRELESS TELECOMMUNICATION SERVICES— 0.0%** Partner Communications Co. Ltd.- ADR ITALY—1.3% BANKS—0.0%** UniCredit SpA COMMERCIAL BANKS—0.1% Intesa Sanpaolo SpA Intesa Sanpaolo SpA- ADR ELECTRIC UTILITIES—0.1% Enel SpA INSURANCE—0.1% Assicurazioni Generali SpA OIL, GAS & CONSUMABLE FUELS—0.7% ENI SpA- ADR TEXTILES, APPAREL & LUXURY GOODS—0.3% Luxottica Group SpA- ADR . TRANSPORTATION INFRASTRUCTURE—0.0%** Atlantia SpA JAPAN—14.7% AUTO COMPONENTS—0.5% Bridgestone Corp. Bridgestone Corp.- ADR Denso Corp. Denso Corp.- ADR AUTOMOBILES—2.0% Honda Motor Co. Ltd.- ADR Nissan Motor Co. Ltd.- ADR See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis International Index September 30, 2011 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—96.2%, continued JAPAN—14.7%, continued AUTOMOBILES—2.0%, continued Toyota Motor Corp.- ADR 7,641 $ 521,574 BUILDING PRODUCTS—0.3% Asahi Glass Co. Ltd. Asahi Glass Co. Ltd.- ADR CAPITAL GOODS—0.2% Makita Corp. Makita Corp.- ADR CAPITAL MARKETS—0.3% Daiwa Securities Group, Inc. . Daiwa Securities Group, Inc.- ADR Nomura Holdings, Inc.- ADR CHEMICALS—0.4% Nitto Denko Corp. Nitto Denko Corp.- ADR Shin-Etsu Chemical Co. Ltd. . Sumitomo Chemical Co. Ltd. Toray Industries, Inc. COMMERCIAL BANKS—1.3% Mitsubishi UFJ Financial Group, Inc.- ADR Mizuho Financial Group, Inc.- ADR Sumitomo Mitsui Financial Group, Inc.- ADR Sumitomo Mitsui Trust Holdings, Inc. Sumitomo Mitsui Trust Holdings, Inc.- ADR COMMERCIAL SERVICES & SUPPLIES—0.2% Dai Nippon Printing Co. Ltd. Dai Nippon Printing Co. Ltd.- ADR COMPUTERS & PERIPHERALS—0.1% Fujitsu Ltd. Fujitsu Ltd.- ADR Seiko Epson Corp. Seiko Epson Corp.- ADR FAIR SHARES VALUE COMMON STOCKS—96.2%, continued JAPAN—14.7%, continued CONSTRUCTION & ENGINEERING—0.2% JGC Corp. 2,000 $ 48,909 Obayashi Corp. DIVERSIFIED FINANCIAL SERVICES—0.3% ORIX Corp. ORIX Corp.- ADR DIVERSIFIED TELECOMMUNICATION SERVICES— 0.2% Nippon Telegraph & Telephone Corp.- ADR ELECTRIC UTILITIES—0.1% Chubu Electric Power Co., Inc. Tohoku Electric Power Co., Inc. Tokyo Electric Power Co., Inc. (a) ELECTRICAL EQUIPMENT—0.3% Nidec Corp.- ADR ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.6% FUJIFILM Holdings Corp.- ADR Hoya Corp. Hoya Corp.- ADR Kyocera Corp. Kyocera Corp.- ADR Murata Manufacturing Co. Ltd. HEALTH CARE EQUIPMENT & SUPPLIES—0.1% Terumo Corp. HOUSEHOLD DURABLES—1.0% Panasonic Corp.- ADR Sekisui House Ltd. Sekisui House Ltd.- ADR Sharp Corp. Sharp Corp.- ADR Sony Corp.- ADR INSURANCE—0.4% MS&AD Insurance Group Holdings- ADR See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis International Index September 30, 2011 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—96.2%, continued JAPAN—14.7%, continued INSURANCE—0.4%, continued Tokio Marine Holdings, Inc.- ADR 1,609 $ 40,735 INTEGRATED TELECOMMUNICATION SERVICES— 0.3% KDDI Corp.- ADR MACHINERY—1.1% FANUC Corp.- ADR Kubota Corp.- ADR SMC Corp. MARINE—0.1% Nippon Yusen KK- ADR METALS & MINING—0.2% Nippon Steel Corp. Sumitomo Metal Mining Co. Ltd. OFFICE ELECTRONICS—0.5% Canon, Inc.- ADR PERSONAL PRODUCTS—0.6% Kao Corp.- ADR Shiseido Co. Ltd.- ADR PHARMACEUTICALS—0.9% Astellas Pharma, Inc. Astellas Pharma, Inc.- ADR . Daiichi Sankyo Co. Ltd. Takeda Pharmaceutical Co. Ltd. Takeda Pharmaceutical Co. Ltd.- ADR REAL ESTATE MANAGEMENT & DEVELOPMENT— 0.9% Daiwa House Industry Co. Ltd.- ADR Mitsubishi Estate Co. Ltd. Mitsubishi Estate Co. Ltd.- ADR Mitsui Fudosan Co. Ltd. Sumitomo Realty & Development Co. Ltd. FAIR SHARES VALUE COMMON STOCKS—96.2%, continued JAPAN—14.7%, continued ROAD & RAIL—0.5% Central Japan Railway Co. 5 $ 43,634 East Japan Railway Co. East Japan Railway Co.- ADR Keikyu Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—0.0%** Advantest Corp.- ADR Rohm Co. Ltd.- ADR SOFTWARE—0.1% Nintendo Co. Ltd.- ADR TECHNOLOGY HARDWARE & EQUIPMENT—0.0%** TDK Corp. TDK Corp.- ADR TEXTILES, APPAREL & LUXURY GOODS—0.2% Wacoal Holdings Corp.- ADR TRADING COMPANIES & DISTRIBUTORS—0.4% Mitsui & Co. Ltd.- ADR WIRELESS TELECOMMUNICATION SERVICES—0.4% NTT DoCoMo, Inc.- ADR Softbank Corp. JERSEY—0.2% METALS & MINING—0.2% Randgold Resources Ltd.- ADR MEXICO—1.3% BEVERAGES—0.3% Coca-Cola Femsa SAB de CV- ADR CONSTRUCTION & ENGINEERING—0.1% Empresas ICA SAB de CV- ADR (a) CONSTRUCTION MATERIALS—0.0%** Cemex SAB de CV- ADR (a) See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis International Index September 30, 2011 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—96.2%, continued MEXICO—1.3%, continued FOOD & STAPLES RETAILING—0.3% Wal-Mart de Mexico SAB de CV- ADR $ 153,006 MEDIA—0.1% Grupo Televisa SAB- ADR TRANSPORTATION INFRASTRUCTURE—0.2% Grupo Aeroportuario del Pacifico SAB de CV- ADR WIRELESS TELECOMMUNICATION SERVICES—0.3% America Movil SAB de CV, Series L- ADR NETHERLANDS—3.9% AIR FREIGHT & LOGISTICS—0.0%** PostNL NV PostNL NV- ADR TNT Express NV TNT Express NV- ADR CHEMICALS—0.2% Akzo Nobel NV- ADR DIVERSIFIED FINANCIAL SERVICES—0.2% ING Groep NV- ADR (a) FOOD & STAPLES RETAILING—0.3% Koninklijke Ahold NV- ADR FOOD PRODUCTS—0.3% Unilever NV - NY Registry Shares INDUSTRIAL CONGLOMERATES—0.4% Koninklijke Philips Electronics NV INSURANCE—0.1% Aegon NV (a) LIFE SCIENCES TOOLS & SERVICES—0.2% QIAGEN NV (a) MEDIA—0.2% Wolters Kluwer NV FAIR SHARES VALUE COMMON STOCKS—96.2%, continued NETHERLANDS—3.9%, continued MEDIA—0.2%, continued Wolters Kluwer NV- ADR 4,559 $ 73,673 OIL, GAS & CONSUMABLE FUELS—1.9% Royal Dutch Shell plc, Class A- ADR SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—0.1% ASML Holding NV - NY Registry Shares NORWAY—0.8% CHEMICALS—0.2% Yara International ASA- ADR METALS & MINING—0.2% Norsk Hydro ASA Norsk Hydro ASA- ADR OIL, GAS & CONSUMABLE FUELS—0.4% Statoil ASA- ADR PERU—0.2% METALS & MINING—0.2% Cia de Minas Buenaventura SA- ADR PORTUGAL—0.2% DIVERSIFIED TELECOMMUNICATION SERVICES— 0.1% Portugal Telecom SGPS SA- ADR ELECTRIC UTILITIES—0.1% EDP - Energias de Portugal SA RUSSIA—0.7% WIRELESS TELECOMMUNICATION SERVICES—0.7% Mobile Telesystems OJSC- ADR See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis International Index September 30, 2011 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—96.2%, continued SINGAPORE—1.8% BANKS—0.1% DBS Group Holdings Ltd. 6,656 $ 59,685 COMMERCIAL BANKS—1.0% DBS Group Holdings Ltd.- ADR United Overseas Bank Ltd. United Overseas Bank Ltd.- ADR DIVERSIFIED TELECOMMUNICATION SERVICES— 0.3% Singapore Telecommunications Ltd. Singapore Telecommunications Ltd.- ADR INDUSTRIAL CONGLOMERATES—0.4% Keppel Corp. Ltd.- ADR SOUTH AFRICA—1.8% COMMERCIAL BANKS—0.2% Standard Bank Group Ltd.- ADR METALS & MINING—0.9% AngloGold Ashanti Ltd.- ADR Gold Fields Ltd.- ADR Harmony Gold Mining Co. Ltd.- ADR Impala Platinum Holdings Ltd.- ADR OIL, GAS & CONSUMABLE FUELS—0.4% Sasol Ltd.- ADR WIRELESS TELECOMMUNICATION SERVICES—0.3% MTN Group Ltd.- ADR SOUTH KOREA—2.6% COMMERCIAL BANKS—1.2% KB Financial Group, Inc.- ADR Shinhan Financial Group Co. Ltd.- ADR FAIR SHARES VALUE COMMON STOCKS—96.2%, continued SOUTH KOREA—2.6%, continued COMMERCIAL BANKS—1.2%, continued Woori Finance Holdings Co. Ltd.- ADR $ 157,184 DIVERSIFIED TELECOMMUNICATION SERVICES— 0.3% KT Corp.- ADR ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.2% LG Display Co. Ltd.- ADR METALS & MINING—0.5% POSCO- ADR WIRELESS TELECOMMUNICATION SERVICES—0.4% SK Telecom Co. Ltd.- ADR . SPAIN—2.5% COMMERCIAL BANKS—0.8% Banco Bilbao Vizcaya Argentaria SA- ADR Banco Santander SA- ADR DIVERSIFIED TELECOMMUNICATION SERVICES— 0.6% Telefonica SA- ADR ELECTRIC UTILITIES—0.4% Iberdrola SA- ADR METALS & MINING—0.0%** Acerinox SA OIL, GAS & CONSUMABLE FUELS—0.6% Repsol YPF SA- ADR RETAILING—0.1% Inditex SA SWEDEN—1.7% COMMUNICATIONS EQUIPMENT—0.3% Telefonaktiebolaget LM Ericsson- ADR See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis International Index September 30, 2011 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—96.2%, continued SWEDEN—1.7%, continued MACHINERY—0.8% Atlas Copco AB- ADR $ 128,520 Atlas Copco AB, Class A Sandvik AB Sandvik AB- ADR PAPER & FOREST PRODUCTS—0.1% Svenska Cellulosa AB, Class B RETAILING—0.1% Hennes & Mauritz AB (H&M), Class B SPECIALTY RETAIL—0.4% Hennes & Mauritz AB- ADR SWITZERLAND—6.3% CAPITAL MARKETS—0.9% Credit Suisse Group AG- ADR Julius Baer Group Ltd. (a) UBS AG (a) CHEMICALS—0.5% Syngenta AG- ADR COMPUTERS & PERIPHERALS—0.0%** Logitech International SA (a). DIVERSIFIED TELECOMMUNICATION SERVICES— 0.3% Swisscom AG- ADR ELECTRICAL EQUIPMENT—0.8% ABB Ltd.- ADR (a) INSURANCE—0.7% Swiss Reinsurance Co. Ltd. (a) Zurich Financial Services AG- ADR (a) METALS & MINING—0.4% Xstrata plc- ADR FAIR SHARES VALUE COMMON STOCKS—96.2%, continued SWITZERLAND—6.3%, continued PHARMACEUTICALS—2.6% Novartis AG- ADR $ 815,804 Roche Holding AG- ADR PROFESSIONAL SERVICES—0.0%** Adecco SA (a) TRADING COMPANIES & DISTRIBUTORS—0.1% Wolseley plc Wolseley plc- ADR TAIWAN—2.3% DIVERSIFIED TELECOMMUNICATION SERVICES— 0.1% Chunghwa Telecom Co. Ltd.- ADR ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.2% AU Optronics Corp.- ADR SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—2.0% Advanced Semiconductor Engineering, Inc.- ADR Siliconware Precision Industries Co.- ADR Taiwan Semiconductor Manufacturing Co. Ltd.- ADR United Microelectronics Corp.- ADR TURKEY—0.3% COMMERCIAL BANKS—0.3% Turkiye Garanti Bankasi AS- ADR UNITED KINGDOM—12.0% CAPITAL MARKETS—0.0%** Man Group plc Man Group plc- ADR COMMERCIAL BANKS—1.3% Barclays plc- ADR HSBC Holdings plc- ADR See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis International Index September 30, 2011 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—96.2%, continued UNITED KINGDOM— 12.0%, continued COMMERCIAL BANKS—1.3%, continued Lloyds Banking Group plc- ADR (a) $ 40,722 DIVERSIFIED TELECOMMUNICATION SERVICES— 0.2% BT Group plc- ADR ELECTRIC UTILITIES—0.4% Scottish & Southern Energy plc- ADR ENERGY EQUIPMENT & SERVICES—0.1% Subsea 7 SA- ADR (a) FOOD & STAPLES RETAILING—0.2% J Sainsbury plc J Sainsbury plc- ADR WM Morrison Supermarkets plc HEALTH CARE EQUIPMENT & SUPPLIES—0.2% Smith & Nephew plc- ADR HOTELS, RESTAURANTS & LEISURE—0.4% Carnival plc- ADR Compass Group plc- ADR HOUSEHOLD PRODUCTS—0.4% Reckitt Benckiser Group plc . Reckitt Benckiser Group plc- ADR INDEPENDENT POWER PRODUCERS & ENERGY TRADERS—0.2% International Power plc International Power plc- ADR INSURANCE—0.3% Aviva plc Prudential plc- ADR MATERIALS—0.1% Antofagasta plc FAIR SHARES VALUE COMMON STOCKS—96.2%, continued UNITED KINGDOM— 12.0%, continued MEDIA—0.8% British Sky Broadcasting Group plc $ 32,710 British Sky Broadcasting Group plc- ADR Pearson plc- ADR Reed Elsevier plc- ADR METALS & MINING—1.1% Antofagasta plc- ADR Rio Tinto plc- ADR MULTILINE RETAIL—0.1% Marks & Spencer Group plc- ADR MULTI-UTILITIES—1.1% Centrica plc Centrica plc- ADR National Grid plc- ADR United Utilities Group plc- ADR OIL, GAS & CONSUMABLE FUELS—2.0% BG Group plc- ADR BP plc- ADR Tullow Oil plc Tullow Oil plc- ADR PHARMACEUTICALS—1.6% AstraZeneca plc- ADR GlaxoSmithKline plc- ADR SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—0.2% ARM Holdings plc- ADR SOFTWARE—0.1% Sage Group plc Sage Group plc- ADR SPECIALTY RETAIL—0.2% Kingfisher plc- ADR WIRELESS TELECOMMUNICATION SERVICES—1.0% Vodafone Group plc- ADR See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis International Index September 30, 2011 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—96.2%, continued UNITED KINGDOM— 12.0%, continued WIRELESS TELECOMMUNICATION SERVICES— 1.0%, continued $ 6,714,475 UNITED STATES—0.7% HEALTH CARE TECHNOLOGY—0.2% SXC Health Solutions Corp. (a) MEDIA—0.1% Thomson Reuters Corp. METALS & MINING—0.2% Sims Metal Management Ltd.- ADR REAL ESTATE MANAGEMENT & DEVELOPMENT— 0.2% Brookfield Office Properties, Inc. TOTAL COMMON STOCKS SHORT TERM INVESTMENT—1.2% INVESTMENT COMPANY—1.2% JPMorgan U.S. Government Money Market Fund, Agency Shares TOTAL INVESTMENTS (Cost* $66,233,965)—97.4% $ 54,498,538 Other assets in excess of liabilities — 2.6% NET ASSETS—100% $ 55,950,304 (a) Non-income producing securities. * Represents cost for financial reporting purposes. ** Amount rounds to less than 0.01%. ADR — American Depositary Receipt MTN — Medium Term Note plc — Public Liability Company REIT — Real Estate Investment Trust See accompanying notes to portfolio of investments. Schedule of portfolio investments Praxis Value Index Fund September 30, 2011 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—97.6% AIRLINES—0.4% Delta Air Lines, Inc.(a) $ 50,017 Southwest Airlines Co. United Continental Holdings, Inc.(a) AUTO COMPONENTS—0.1% Autoliv, Inc. Lear Corp. AUTOMOBILES—0.3% General Motors Co.(a) BEVERAGES—0.3% Coca-Cola Enterprises, Inc. Dr. Pepper Snapple Group, Inc BIOTECHNOLOGY—0.6% Amgen, Inc. Cephalon, Inc.(a) BUILDING PRODUCTS—0.2% Masco Corp. Owens Corning(a) CAPITAL MARKETS—3.4% Ameriprise Financial, Inc. Bank of New York Mellon Corp. BlackRock, Inc. Goldman Sachs Group, Inc. Legg Mason, Inc. Morgan Stanley Raymond James Financial, Inc State Street Corp. CHEMICALS—1.5% Air Products & Chemicals, Inc Airgas, Inc. Albemarle Corp. FAIR SHARES VALUE COMMON STOCKS—97.6%, continued CHEMICALS—1.5%, continued Ashland, Inc. $ 49,083 E.I. du Pont de Nemours & Co. FMC Corp. Huntsman Corp. International Flavors & Fragrances, Inc. LyondellBasell Industries NV, Class A COMMERCIAL BANKS—6.4% Bank of Montreal BB&T Corp. CIT Group, Inc.(a) Comerica, Inc. Fifth Third Bancorp First Horizon National Corp. Huntington Bancshares, Inc KeyCorp M&T Bank Corp. PNC Financial Services Group, Inc Regions Financial Corp. SunTrust Banks, Inc U.S. Bancorp Wells Fargo & Co. Zions Bancorp COMMERCIAL SERVICES & SUPPLIES—0.8% Avery Dennison Corp. Pitney Bowes, Inc. R.R. Donnelley & Sons Co. . Waste Management, Inc COMMUNICATIONS EQUIPMENT—0.3% Motorola Mobility Holdings, Inc.(a) 1 38 Motorola Solutions, Inc. Tellabs, Inc COMPUTERS & PERIPHERALS—1.4% Dell, Inc.(a) Hewlett-Packard Co. SanDisk Corp.(a) See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis Value Index Fund September 30, 2011 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—97.6%, continued COMPUTERS & PERIPHERALS—1.4%, continued Seagate Technology plc $ 70,531 Western Digital Corp.(a) CONSTRUCTION MATERIALS—0.1% Vulcan Materials Co. CONSUMER FINANCE—0.6% Capital One Financial Corp. SLM Corp. CONTAINERS & PACKAGING—0.3% Bemis Co., Inc. Owens-Illinois, Inc.(a) DISTRIBUTORS—0.2% Genuine Parts Co. DIVERSIFIED CONSUMER SERVICES—0.1% H&R Block, Inc. DIVERSIFIED FINANCIAL SERVICES—7.1% Bank of America Corp Citigroup, Inc. CME Group, Inc., Class A JPMorgan Chase & Co. Moody's Corp NASDAQ OMX Group, Inc.(a) NYSE Euronext DIVERSIFIED TELECOMMUNICATION SERVICES— 7.4% AT&T, Inc. CenturyLink, Inc. Frontier Communications Corp. Verizon Communications, Inc Windstream Corp ELECTRIC UTILITIES—2.4% DPL, Inc FirstEnergy Corp. FAIR SHARES VALUE COMMON STOCKS—97.6%, continued ELECTRIC UTILITIES—2.4%, continued NextEra Energy, Inc $ 318,178 Northeast Utilities Pepco Holdings, Inc. Southern Co. ELECTRICAL EQUIPMENT—0.3% Cooper Industries plc ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—1.1% Arrow Electronics, Inc.(a) Corning, Inc. Flextronics International Ltd.(a) Jabil Circuit, Inc. TE Connectivity Ltd ENERGY EQUIPMENT & SERVICES—0.3% Nabors Industries Ltd.(a) Noble Corp.(a) Patterson-UTI Energy, Inc. FOOD & STAPLES RETAILING—1.3% CVS Caremark Corp. Safeway, Inc FOOD PRODUCTS—2.6% ConAgra Foods, Inc. H.J. Heinz Co. Hormel Foods Corp. J. M. Smucker Co Kraft Foods, Inc., Class A McCormick & Co., Inc. Ralcorp Holdings, Inc.(a) Tyson Foods, Inc., Class A GAS UTILITIES—0.3% National Fuel Gas Co. Oneok, Inc. HEALTH CARE EQUIPMENT & SUPPLIES—1.1% Boston Scientific Corp.(a) See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis Value Index Fund September 30, 2011 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—97.6%, continued HEALTH CARE EQUIPMENT & SUPPLIES—1.1%, continued CareFusion Corp.(a) 2,330 $ 55,803 Covidien plc Hologic, Inc.(a) Kinetic Concepts, Inc.(a) HEALTH CARE PROVIDERS & SERVICES—2.0% Aetna, Inc Cardinal Health, Inc CIGNA Corp. Coventry Health Care, Inc.(a). Humana, Inc Omnicare, Inc. Universal Health Services, Inc., Class B WellPoint, Inc. HOTELS, RESTAURANTS & LEISURE—0.7% Carnival Corp Darden Restaurants, Inc Hyatt Hotels Corp., Class A(a) Royal Caribbean Cruises Ltd Wyndham Worldwide Corp . HOUSEHOLD DURABLES—0.7% D.R. Horton, Inc. Leggett & Platt, Inc. Lennar Corp., Class A Mohawk Industries, Inc.(a) Newell Rubbermaid, Inc. Toll Brothers, Inc.(a) Whirlpool Corp. HOUSEHOLD PRODUCTS—4.5% Church & Dwight Co., Inc Procter & Gamble Co. INDEPENDENT POWER PRODUCERS & ENERGY TRADERS—0.2% NRG Energy, Inc.(a) FAIR SHARES VALUE COMMON STOCKS—97.6%, continued INDUSTRIAL CONGLOMERATES—1.2% 3M Co $ 597,652 INSURANCE—8.5% ACE Ltd. Aflac, Inc. Allstate Corp. AON Corp. Assurant, Inc. Assured Guaranty Ltd. Axis Capital Holdings Ltd. Berkshire Hathaway, Inc., Class B(a) Chubb Corp. Cincinnati Financial Corp. Everest Re Group Ltd. Fidelity National Financial, Inc., Class A Genworth Financial, Inc., Class A(a) Hartford Financial Services Group, Inc Lincoln National Corp. Loews Corp. Markel Corp.(a) Marsh & McLennan Cos., Inc. MetLife, Inc. Principal Financial Group, Inc. Progressive Corp. Prudential Financial, Inc. RenaissanceRe Holdings Ltd. Torchmark Corp. Transatlantic Holdings, Inc. . Travelers Cos., Inc. Unum Group White Mountains Insurance Group Ltd. Willis Group Holdings plc XL Group plc INTERNET & CATALOG RETAIL—0.2% Liberty Interactive Corp., Series A(a) INTERNET SOFTWARE & SERVICES—0.3% AOL, Inc.(a) See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis Value Index Fund September 30, 2011 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—97.6%, continued INTERNET SOFTWARE & SERVICES—0.3%, continued Yahoo!, Inc.(a) $ 116,874 IT SERVICES—0.5% Computer Sciences Corp. Fidelity National Information Services, Inc. Paychex, Inc. LEISURE EQUIPMENT & PRODUCTS—0.4% Hasbro, Inc. Mattel, Inc. MACHINERY—1.3% Dover Corp. Harsco Corp. Illinois Tool Works, Inc. Ingersoll-Rand plc Parker Hannifin Corp Stanley Black & Decker, Inc. Terex Corp.(a) MEDIA—2.0% Comcast Corp. - Special, Class A DISH Network Corp., Class A(a) Gannett Co., Inc. Time Warner, Inc. Walt Disney Co. METALS & MINING—0.6% Cliffs Natural Resources, Inc. Nucor Corp. Reliance Steel & Aluminum Co. Steel Dynamics, Inc. United States Steel Corp. MULTILINE RETAIL—0.8% J.C. Penney Co., Inc Macy's, Inc. Nordstrom, Inc. FAIR SHARES VALUE COMMON STOCKS—97.6%, continued MULTILINE RETAIL—0.8%, continued Sears Holdings Corp.(a) $ 25,021 MULTI-UTILITIES—2.7% Alliant Energy Corp. CenterPoint Energy, Inc. CMS Energy Corp. Consolidated Edison, Inc. DTE Energy Co. MDU Resources Group, Inc. NiSource, Inc. NSTAR OGE Energy Corp. PG&E Corp. SCANA Corp. Wisconsin Energy Corp. OFFICE ELECTRONICS—0.3% Xerox Corp. OIL, GAS & CONSUMABLE FUELS—5.6% Apache Corp. Chesapeake Energy Corp. Cimarex Energy Co. ConocoPhillips Devon Energy Corp. Energen Corp. EQT Corp. Marathon Oil Corp. Marathon Petroleum Corp. Newfield Exploration Co.(a). Noble Energy, Inc. Plains Exploration & Production Co.(a) Southern Union Co Spectra Energy Corp. PAPER & FOREST PRODUCTS—0.4% International Paper Co. MeadWestvaco Corp. PHARMACEUTICALS—11.4% Abbott Laboratories Bristol-Myers Squibb Co. Eli Lilly & Co. See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis Value Index Fund September 30, 2011 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—97.6%, continued PHARMACEUTICALS—11.4%, continued Forest Laboratories, Inc.(a) $ 117,833 Johnson & Johnson Merck & Co., Inc. Watson Pharmaceuticals, Inc.(a) PROFESSIONAL SERVICES—0.1% Manpower, Inc. REAL ESTATE INVESTMENT TRUSTS (REITS)—4.2% Annaly Capital Management, Inc AvalonBay Communities, Inc Boston Properties, Inc. Duke Realty Corp. Equity Residential Federal Realty Investment Trust General Growth Properties, Inc. HCP, Inc. Health Care REIT, Inc. Host Hotels & Resorts, Inc. Kimco Realty Corp. Liberty Property Trust Macerich Co Plum Creek Timber Co., Inc. . ProLogis, Inc. Rayonier, Inc. Regency Centers Corp. SL Green Realty Corp. UDR, Inc. Ventas, Inc. Vornado Realty Trust Weingarten Realty Investors . SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—4.1% Applied Materials, Inc. Intel Corp. KLA-Tencor Corp. LSI Corp.(a) Maxim Integrated Products, Inc. Microchip Technology, Inc. FAIR SHARES VALUE COMMON STOCKS—97.6%, continued SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—4.1%, continued Micron Technology, Inc.(a) $ 63,645 Xilinx, Inc. SOFTWARE—1.8% Microsoft Corp. Synopsys, Inc.(a) SPECIALTY RETAIL—1.4% Best Buy Co., Inc. GameStop Corp., Class A(a). Home Depot, Inc. Limited Brands, Inc. THRIFTS & MORTGAGE FINANCE—0.3% Hudson City Bancorp, Inc. New York Community Bancorp, Inc. People's United Financial, Inc. WATER UTILITIES—0.2% American Water Works Co., Inc. Aqua America, Inc. WIRELESS TELECOMMUNICATION SERVICES—0.3% Sprint Nextel Corp.(a) Telephone & Data Systems, Inc. TOTAL COMMON STOCKS . See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis Value Index Fund September 30, 2011 (Unaudited) PRINCIPAL AMOUNT/ FAIR SHARES VALUE CORPORATE NOTES—1.1% DEVELOPMENT AUTHORITIES—1.1% Everence Community Investment, Inc., 0.52%, 12/15/12+(b) $ 175,000 $ 175,000 Everence Community Investment, Inc., 0.78%, 12/15/13+(b) Everence Community Investment, Inc., 0.78%, 12/15/14+(b) TOTAL CORPORATE NOTES SHORT TERM INVESTMENT—0.4% INVESTMENT COMPANY—0.4% JPMorgan U.S. Government Money Market Fund, Agency Shares TOTAL INVESTMENTS (Cost* $52,204,213)—99.1% $ 48,320,266 Other assets in excess of liabilities — 0.9% NET ASSETS—100% $ 48,757,611 + Variable rate security. Rates presented are the rates in effect at September 30, 2011. (a) Non-income producing securities. (b) Represents affiliated restricted security as to resale to shareholders and is not registered under the Securities Act of 1933. These securities have been deemed illiquid under guidelines established by the Board of Trustees: Acquisition Security Yield Shares Date Everence Community Investment, Inc. 0.52% 12/2009 Everence Community Investment, Inc. 0.78% 12/2009 Everence Community Investment, Inc. 0.78% 12/2009 At September 30, 2011, these securities had an aggregate market value of $543,445, representing 1.1% of net assets. * Represents cost for financial reporting purposes. plc — Public Liability Company REIT — Real Estate Investment Trust See accompanying notes to portfolio of investments. Schedule of portfolio investments Praxis Growth Index Fund September 30, 2011 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—97.4% AIR FREIGHT & LOGISTICS—1.8% C. H. Robinson Worldwide, Inc. $ 95,721 Expeditors International of Washington, Inc. FedEx Corp. United Parcel Service, Inc., Class B AIRLINES—0.1% Delta Air Lines, Inc.(a) AUTO COMPONENTS—0.6% BorgWarner, Inc.(a) Goodyear Tire & Rubber Co.(a) Johnson Controls, Inc. TRW Automotive Holdings Corp.(a) AUTOMOBILES—0.9% Ford Motor Co.(a) Harley-Davidson, Inc. BEVERAGES—4.9% Coca-Cola Co Hansen Natural Corp.(a) PepsiCo, Inc. BIOTECHNOLOGY—2.7% Alexion Pharmaceuticals, Inc.(a) Amgen, Inc. Biogen Idec, Inc.(a) Celgene Corp.(a) Dendreon Corp.(a) Gilead Sciences, Inc.(a) Regeneron Pharmaceuticals, Inc.(a) Vertex Pharmaceuticals, Inc.(a) FAIR SHARES VALUE COMMON STOCKS—97.4%, continued CAPITAL MARKETS—1.5% Affiliated Managers Group, Inc.(a) $ 13,971 Ameriprise Financial, Inc Charles Schwab Corp Eaton Vance Corp. Franklin Resources, Inc. Invesco Ltd Northern Trust Corp SEI Investments Co. T. Rowe Price Group, Inc. TD Ameritrade Holding Corp. CHEMICALS—1.9% Air Products & Chemicals, Inc. CF Industries Holdings, Inc. E.I. du Pont de Nemours & Co. Ecolab, Inc. LyondellBasell Industries NV, Class A Nalco Holding Co. Praxair, Inc. Sigma-Aldrich Corp COMMERCIAL SERVICES & SUPPLIES—0.5% Copart, Inc.(a) Iron Mountain, Inc. Stericycle, Inc.(a) COMMUNICATIONS EQUIPMENT—4.0% Acme Packet, Inc.(a) Cisco Systems, Inc. F5 Networks, Inc.(a) Juniper Networks, Inc.(a) Motorola Mobility Holdings, Inc.(a) Motorola Solutions, Inc. QUALCOMM, Inc. Riverbed Technology, Inc.(a) . COMPUTERS & PERIPHERALS—8.8% Apple, Inc.(a) Dell, Inc.(a) See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis Growth Index Fund September 30, 2011 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—97.4%, continued COMPUTERS & PERIPHERALS—8.8%, continued EMC Corp.(a) $ 306,475 Hewlett-Packard Co NetApp, Inc.(a) SanDisk Corp.(a) Western Digital Corp.(a) CONSTRUCTION & ENGINEERING—0.3% Fluor Corp. Foster Wheeler AG(a) CONSUMER FINANCE—1.2% American Express Co. Discover Financial Services CONTAINERS & PACKAGING—0.1% Crown Holdings, Inc.(a) DIVERSIFIED CONSUMER SERVICES—0.1% Apollo Group, Inc., Class A(a) ITT Educational Services, Inc.(a) 94 Weight Watchers International, Inc. DIVERSIFIED FINANCIAL SERVICES—0.2% IntercontinentalExchange, Inc.(a) Moody's Corp ELECTRICAL EQUIPMENT—1.2% AMETEK, Inc. Emerson Electric Co. Rockwell Automation, Inc Roper Industries, Inc. Sensata Technologies Holding NV(a) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.3% Amphenol Corp., Class A FAIR SHARES VALUE COMMON STOCKS—97.4%, continued ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.3%, continued Trimble Navigation Ltd.(a) $ 44,991 ENERGY EQUIPMENT & SERVICES—1.4% Cameron International Corp.(a) Diamond Offshore Drilling, Inc. FMC Technologies, Inc.(a) Helmerich & Payne, Inc McDermott International, Inc.(a) National Oilwell Varco, Inc. Noble Corp.(a) Weatherford International Ltd.(a) FOOD & STAPLES RETAILING—3.6% Costco Wholesale Corp. Kroger Co Walgreen Co. Wal-Mart Stores, Inc. Whole Foods Market, Inc FOOD PRODUCTS—1.8% General Mills, Inc. Green Mountain Coffee Roasters, Inc.(a) H.J. Heinz Co. Hershey Co Kellogg Co. Mead Johnson Nutrition Co. HEALTH CARE EQUIPMENT & SUPPLIES—3.4% Baxter International, Inc. Becton Dickinson and Co. C.R. Bard, Inc. DENTSPLY International, Inc. Edwards Lifesciences Corp.(a) Intuitive Surgical, Inc.(a) Medtronic, Inc. ResMed, Inc.(a) See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis Growth Index Fund September 30, 2011 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—97.4%, continued HEALTH CARE EQUIPMENT & SUPPLIES—3.4%, continued St. Jude Medical, Inc. $ 85,481 Stryker Corp Varian Medical Systems, Inc.(a) Zimmer Holdings, Inc.(a) HEALTH CARE PROVIDERS & SERVICES—3.1% AmerisourceBergen Corp. DaVita, Inc.(a) Express Scripts, Inc.(a) Henry Schein, Inc.(a) Laboratory Corp. of America Holdings(a) McKesson Corp. Medco Health Solutions, Inc.(a) Quest Diagnostics, Inc. UnitedHealth Group, Inc. HEALTH CARE TECHNOLOGY—0.2% Cerner Corp.(a) HOTELS, RESTAURANTS & LEISURE—3.1% Chipotle Mexican Grill, Inc.(a) Marriott International, Inc., Class A McDonald's Corp. Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Yum! Brands, Inc. HOUSEHOLD DURABLES—0.1% Toll Brothers, Inc.(a) HOUSEHOLD PRODUCTS—2.0% Clorox Co. Colgate-Palmolive Co. Energizer Holdings, Inc.(a) Kimberly-Clark Corp. FAIR SHARES VALUE COMMON STOCKS—97.4%, continued INDEPENDENT POWER PRODUCERS & ENERGY TRADERS—0.1% AES Corp.(a) $ 39,987 INDUSTRIAL CONGLOMERATES—0.5% Tyco International Ltd. INSURANCE—0.5% Berkshire Hathaway, Inc., Class B(a) Brown & Brown, Inc. INTERNET & CATALOG RETAIL—2.1% Amazon.com, Inc.(a) Expedia, Inc. NetFlix, Inc.(a) priceline.com, Inc.(a) INTERNET SOFTWARE & SERVICES—3.7% Akamai Technologies, Inc.(a). eBay, Inc.(a) Google, Inc., Class A(a) Rackspace Hosting, Inc.(a) VeriSign, Inc. Yahoo!, Inc.(a) IT SERVICES—7.9% Accenture plc, Class A Automatic Data Processing, Inc. Cognizant Technology Solutions Corp., Class A(a). Fiserv, Inc.(a) International Business Machines Corp. Mastercard, Inc., Class A Paychex, Inc. Teradata Corp.(a) VeriFone Systems, Inc.(a) Visa, Inc., Class A Western Union Co. LIFE SCIENCES TOOLS & SERVICES—0.9% Covance, Inc.(a) Illumina, Inc.(a) See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis Growth Index Fund September 30, 2011 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—97.4%, continued LIFE SCIENCES TOOLS & SERVICES—0.9%, continued Life Technologies Corp.(a) $ 66,023 Thermo Fisher Scientific, Inc.(a) Waters Corp.(a) MACHINERY—1.4% AGCO Corp.(a) Deere & Co. Flowserve Corp. Ingersoll-Rand plc Joy Global, Inc PACCAR, Inc. Parker Hannifin Corp MEDIA—4.9% AMC Networks, Inc., Class A(a) Cablevision Systems Corp., Class A CBS Corp., Class B Comcast Corp., Class A Comcast Corp. - Special, Class A DIRECTV, Class A(a) Discovery Communications, Inc., Class C(a) Discovery Communications, Inc., Class A(a) Interpublic Group of Cos., Inc Liberty Global, Inc., Class A(a) Liberty Media Corp. - Liberty Capital, Series A(a) Liberty Media Corp. - Liberty Starz, Series A(a) McGraw-Hill Cos., Inc. Omnicom Group, Inc. Sirius XM Radio, Inc.(a) Time Warner Cable, Inc. Viacom, Inc., Class B Virgin Media, Inc Walt Disney Co. METALS & MINING—0.3% Allegheny Technologies, Inc FAIR SHARES VALUE COMMON STOCKS—97.4%, continued METALS & MINING—0.3%, continued Cliffs Natural Resources, Inc $ 30,190 Molycorp, Inc.(a) Walter Energy, Inc. MULTILINE RETAIL—1.4% Dollar Tree, Inc.(a) Family Dollar Stores, Inc. Kohl's Corp. Target Corp. OIL, GAS & CONSUMABLE FUELS—3.7% Alpha Natural Resources, Inc.(a) Anadarko Petroleum Corp. Arch Coal, Inc. Cabot Oil & Gas Corp. Concho Resources, Inc.(a) Denbury Resources, Inc.(a) El Paso Corp EOG Resources, Inc. Hess Corp. Murphy Oil Corp. Noble Energy, Inc. Pioneer Natural Resources Co. QEP Resources, Inc. Range Resources Corp. SandRidge Energy, Inc.(a) SM Energy Co. Southwestern Energy Co.(a) Tesoro Corp.(a) Ultra Petroleum Corp.(a) Whiting Petroleum Corp.(a) Williams Cos., Inc. PERSONAL PRODUCTS—0.4% Avon Products, Inc Estee Lauder Cos., Inc., Class A Herbalife Ltd. PHARMACEUTICALS—1.0% Allergan, Inc./United States Hospira, Inc.(a) See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis Growth Index Fund September 30, 2011 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—97.4%, continued PHARMACEUTICALS—1.0%, continued Mylan, Inc.(a) $ 46,359 Perrigo Co. PROFESSIONAL SERVICES—0.3% Dun & Bradstreet Corp. IHS, Inc., Class A(a) Robert Half International, Inc. REAL ESTATE INVESTMENT TRUSTS (REITS)—1.7% Boston Properties, Inc. CB Richard Ellis Group, Inc., Class A(a) Host Hotels & Resorts, Inc. Public Storage Simon Property Group, Inc. Weyerhaeuser Co ROAD & RAIL—1.1% CSX Corp Kansas City Southern(a) Norfolk Southern Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—2.2% Altera Corp. Analog Devices, Inc Atmel Corp.(a) Avago Technologies Ltd. Broadcom Corp., Class A(a) Cree, Inc.(a) First Solar, Inc.(a) Lam Research Corp.(a) Marvell Technology Group Ltd.(a) NVIDIA Corp.(a) ON Semiconductor Corp.(a) Skyworks Solutions, Inc.(a) Texas Instruments, Inc SOFTWARE—7.3% Activision Blizzard, Inc. Adobe Systems, Inc.(a) Autodesk, Inc.(a) FAIR SHARES VALUE COMMON STOCKS—97.4%, continued SOFTWARE—7.3%, continued BMC Software, Inc.(a) $ 37,095 CA, Inc. Citrix Systems, Inc.(a) Electronic Arts, Inc.(a) Informatica Corp.(a) Intuit, Inc.(a) Microsoft Corp. Nuance Communications, Inc.(a) Oracle Corp. Red Hat, Inc.(a) Rovi Corp.(a) Salesforce.com, Inc.(a) Symantec Corp.(a) TIBCO Software, Inc.(a) VMware, Inc., Class A(a) SPECIALTY RETAIL—3.2% Abercrombie & Fitch Co., Class A AutoZone, Inc.(a) Bed Bath & Beyond, Inc.(a) Best Buy Co., Inc. CarMax, Inc.(a) Gap, Inc. Home Depot, Inc. Lowe's Cos., Inc. O'Reilly Automotive, Inc.(a) PetSmart, Inc. Ross Stores, Inc. Staples, Inc. Tiffany & Co. TJX Cos., Inc. Tractor Supply Co. TEXTILES, APPAREL & LUXURY GOODS—1.7% Coach, Inc. Fossil, Inc.(a) Lululemon Athletica, Inc.(a) NIKE, Inc., Class B Ralph Lauren Corp VF Corp. TRADING COMPANIES & DISTRIBUTORS—0.4% Fastenal Co See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis Growth Index Fund September 30, 2011 (Unaudited) PRINCIPAL AMOUNT/ FAIR SHARES VALUE COMMON STOCKS—97.4%, continued TRADING COMPANIES & DISTRIBUTORS—0.4%, continued W.W. Grainger, Inc. $ 60,115 WIRELESS TELECOMMUNICATION SERVICES—0.9% American Tower Corp., Class A(a) Crown Castle International Corp.(a) MetroPCS Communications, Inc.(a) NII Holdings, Inc.(a) TOTAL COMMON STOCKS CORPORATE NOTES—1.0% COMMUNITY DEVELOPMENT—1.0% Everence Community Investment, Inc., 0.52%, 11/30/13+(b) $ 35,000 $ 35,000 Everence Community Investment, Inc., 0.78%, 11/30/13+(b) Everence Community Investment, Inc., 0.78%, 12/15/14+(b) TOTAL CORPORATE NOTES SHORT TERM INVESTMENT—1.5% INVESTMENT COMPANY—1.5% JPMorgan U.S. Government Money Market Fund, Agency Shares TOTAL INVESTMENTS (Cost* $33,279,920)—99.9% $ 34,430,948 Other assets in excess of liabilities — 0.1% NET ASSETS—100% $ 34,463,281 + Variable rate security. Rates presented are the rates in effect at September 30, 2011. (a) Non-income producing securities. See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis Growth Index Fund September 30, 2011 (Unaudited) (b) Represents affiliated restricted security as to resale to shareholders and is not registered under the Securities Act of 1933. These securities have been deemed illiquid under guidelines established by the Board of Trustees: Acquisition Security Yield Shares Date Everence Community Investment, Inc. 0.52% 35,000 12/2010 Everence Community Investment, Inc. 0.78% 12/2010 Everence Community Investment, Inc. 0.78% 75,000 9/2011 At September 30, 2011, these securities had an aggregate market value of $340,000, representing 1.0% of net assets. * Represents cost for financial reporting purposes. plc — Public Liability Company REIT — Real Estate Investment Trust See accompanying notes to portfolio of investments. Schedule of portfolio investments Praxis Small Cap Fund September 30, 2011 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—91.6% AIR FREIGHT & LOGISTICS—1.3% UTi Worldwide, Inc. 56,800 $ 740,672 CAPITAL MARKETS—0.9% Evercore Partners, Inc., Class A CHEMICALS—0.8% Calgon Carbon Corp.(a) COMMERCIAL BANKS—3.7% Home Bancshares, Inc. Prosperity Bancshares, Inc. Texas Capital Bancshares, Inc.(a) Umpqua Holdings Corp. COMMERCIAL SERVICES & SUPPLIES—2.1% Interface, Inc., Class A Mobile Mini, Inc.(a) COMMUNICATIONS EQUIPMENT—3.6% Brocade Communications Systems, Inc.(a) Ciena Corp.(a) Infinera Corp.(a) CONSUMER FINANCE—3.2% Cash America International, Inc. First Cash Financial Services, Inc.(a) CONTAINERS & PACKAGING—1.1% Silgan Holdings, Inc. DISTRIBUTORS—1.1% LKQ Corp.(a) DIVERSIFIED CONSUMER SERVICES—0.8% American Public Education, Inc.(a) ELECTRICAL EQUIPMENT—2.5% Belden, Inc. FAIR SHARES VALUE COMMON STOCKS—91.6%, continued ELECTRICAL EQUIPMENT—2.5%, continued Franklin Electric Co., Inc. 21,025 $ 762,787 ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—2.6% Anixter International, Inc . National Instruments Corp Rofin-Sinar Technologies, Inc.(a) ENERGY EQUIPMENT & SERVICES—3.0% Atwood Oceanics, Inc.(a) C&J Energy Services, Inc.(a) CARBO Ceramics, Inc Dril-Quip, Inc.(a) FOOD & STAPLES RETAILING—1.3% Ruddick Corp. HEALTH CARE EQUIPMENT & SUPPLIES—2.5% DexCom, Inc.(a) Endologix, Inc.(a) Zoll Medical Corp.(a) HEALTH CARE PROVIDERS & SERVICES—6.6% Catalyst Health Solutions, Inc.(a) Health Management Associates, Inc., Class A(a) HMS Holdings Corp.(a) MWI Veterinary Supply, Inc.(a) PSS World Medical, Inc.(a) Team Health Holdings, Inc.(a) HEALTH CARE TECHNOLOGY—1.3% Computer Programs & Systems, Inc. See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis Small Cap Fund September 30, 2011 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—91.6%, continued HOUSEHOLD DURABLES—0.4% Tempur-Pedic International, Inc.(a) 4,250 $ 223,592 INDUSTRIAL CONGLOMERATES—0.8% Raven Industries, Inc. INSURANCE—1.3% AmTrust Financial Services, Inc. INTERNET SOFTWARE & SERVICES—4.2% Active Network, Inc.(a) Digital River, Inc.(a) LivePerson, Inc.(a) LogMeIn, Inc.(a) LEISURE EQUIPMENT & PRODUCTS—0.7% Brunswick Corp. LIFE SCIENCES TOOLS & SERVICES—1.3% PAREXEL International Corp.(a) MACHINERY—8.4% Actuant Corp., Class A Albany International Corp., Class A Astec Industries, Inc.(a) CIRCOR International, Inc. . CLARCOR, Inc. Middleby Corp.(a) Westport Innovations, Inc.(a) MARINE—1.1% Kirby Corp.(a) MEDIA—2.3% Cinemark Holdings, Inc Live Nation Entertainment, Inc.(a) METALS & MINING—2.8% Carpenter Technology Corp. FAIR SHARES VALUE COMMON STOCKS—91.6%, continued METALS & MINING—2.8%, continued Haynes International, Inc. $ 644,146 OIL, GAS & CONSUMABLE FUELS—5.8% Approach Resources, Inc.(a) Brigham Exploration Co.(a) Gulfport Energy Corp.(a) Oasis Petroleum, Inc.(a) Rosetta Resources, Inc.(a) PHARMACEUTICALS—0.3% Endo Pharmaceuticals Holdings, Inc.(a) PROFESSIONAL SERVICES—1.1% Insperity, Inc. REAL ESTATE MANAGEMENT & DEVELOPMENT— 0.9% FirstService Corp.(a) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—1.3% Cirrus Logic, Inc.(a) SOFTWARE—6.4% Aspen Technology, Inc.(a) . MicroStrategy, Inc., Class A(a) NICE Systems Ltd., ADR(a) Pegasystems, Inc. TIBCO Software, Inc.(a) SPECIALTY RETAIL—7.4% DSW, Inc., Class A Group 1 Automotive, Inc. Hibbett Sports, Inc.(a) Monro Muffler Brake, Inc. Sonic Automotive, Inc., Class A Ulta Salon Cosmetics & Fragrance, Inc.(a) TEXTILES, APPAREL & LUXURY GOODS—3.8% Crocs, Inc.(a) See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis Small Cap Fund September 30, 2011 (Unaudited) PRINCIPAL AMOUNT/ FAIR SHARES VALUE COMMON STOCKS—91.6%, continued TEXTILES, APPAREL & LUXURY GOODS—3.8%, continued Vera Bradley, Inc.(a) $ 675,036 Warnaco Group, Inc.(a) THRIFTS & MORTGAGE FINANCE—0.8% Capitol Federal Financial, Inc TRADING COMPANIES & DISTRIBUTORS—1.3% WESCO International, Inc.(a) WIRELESS TELECOMMUNICATION SERVICES—0.8% Leap Wireless International, Inc.(a) TOTAL COMMON STOCKS. CORPORATE NOTES—0.6% DEVELOPMENT AUTHORITIES—0.6% Everence Community Investment, Inc., 0.52%, 11/30/13+(b) $ 80,000 $ 80,000 Everence Community Investment, Inc., 0.78%, 11/30/13+(b) Everence Community Investment, Inc., 0.78%, 12/15/14+(b) TOTAL CORPORATE NOTES SHORT TERM INVESTMENT—6.0% INVESTMENT COMPANY—6.0% JPMorgan U.S. Government Money Market Fund, Agency Shares TOTAL INVESTMENTS (Cost* $55,517,433)—98.2% $ 57,244,606 Other assets in excess of liabilities — 1.8% NET ASSETS—100% $ 58,273,034 See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis Small Cap Fund September 30, 2011 (Unaudited) + Variable rate security. Rates presented are the rates in effect at September 30, 2011. (a) Non-income producing securities. (b) Represents affiliated restricted security as to resale to shareholders and is not registered under the Securities Act of 1933. These securities have been deemed illiquid under guidelines established by the Board of Trustees: Acquisition Security Yield Shares Date Everence Community Investment, Inc. 0.52% 80,000 12/2010 Everence Community Investment, Inc. 0.78% 12/2010 Everence Community Investment, Inc. 0.78% 75,000 9/2011 At September 30, 2011, these securities had an aggregate market value of $350,000, representing 0.6% of net assets. * Represents cost for financial reporting purposes. ADR — American Depositary Receipt See accompanying notes to portfolio of investments. Schedule of portfolio investments Praxis Genesis Conservative Portfolio September 30, 2011 (Unaudited) FAIR SHARES VALUE Mutual Funds — 99.9% Praxis Core Stock Fund, Class I (a) $ 1,193,537 Praxis Growth Index Fund, Class I (a) Praxis Intermediate Income Fund, Class I (a) Praxis International Fund, Class I (a) Praxis International Index Fund, Class I (a)(b) Praxis Small Cap Fund, Class I (a)(b) Praxis Value Index Fund, Class I (a) Total Mutual Funds TOTAL INVESTMENTS (Cost* $13,301,024)—99.9% $ 13,527,595 Other assets in excess of liabilities — 0.1% NET ASSETS—100% $ 13,538,714 (a) Affiliated fund. (b) Non-income producing securities. * Represents cost for financial reporting purposes. See accompanying notes to portfolio of investments. Schedule of portfolio investments Praxis Genesis Balanced Portfolio September 30, 2011 (Unaudited) FAIR SHARES VALUE Mutual Funds — 100.0% Praxis Core Stock Fund, Class I (a) $ 6,851,116 Praxis Growth Index Fund, Class I (a) Praxis Intermediate Income Fund, Class I (a) Praxis International Fund, Class I (a) Praxis International Index Fund, Class I (a)(b) Praxis Small Cap Fund, Class I (a)(b) Praxis Value Index Fund, Class I (a) Total Mutual Funds TOTAL INVESTMENTS (Cost* $35,941,631)—100.0% $ 35,944,146 Other assets in excess of liabilities — 0.0% NET ASSETS—100% $ 35,951,663 (a) Affiliated fund. (b) Non-income producing securities. * Represents cost for financial reporting purposes. See accompanying notes to portfolio of investments. Schedule of portfolio investments Praxis Genesis Growth Portfolio September 30, 2011 (Unaudited) FAIR SHARES VALUE Mutual Funds — 100.0% Praxis Core Stock Fund, Class I (a) $ 6,829,543 Praxis Growth Index Fund, Class I (a) Praxis Intermediate Income Fund, Class I (a) Praxis International Fund, Class I (a) Praxis International Index Fund, Class I (a)(b) Praxis Small Cap Fund, Class I (a)(b) Praxis Value Index Fund, Class I (a) Total Mutual Funds TOTAL INVESTMENTS (Cost* $28,134,087)—100.0% $ 27,821,845 Liabilities in excess of other assets — 0.0% NET ASSETS—100% $ 27,812,517 (a) Affiliated fund. (b) Non-income producing securities. * Represents cost for financial reporting purposes. See accompanying notes to portfolio of investments. Praxis Mutual Funds Notes to schedule of portfolio investments September 30, 2011 (Unaudited) 1.Organization: The Praxis Mutual Funds (the “Trust”) isan open-end management investment company established as a Delaware business trust under a Declaration of Trust datedSeptember 27, 1993, as amended and restated December 1, 1993, and is registered under the Investment Company Act of 1940, asamended (the “1940 Act”). As of September30, 2011, the Trust consists of the Praxis Intermediate Income Fund, the Praxis Core Stock Fund,the Praxis International Fund, the Praxis International Index Fund, the Praxis Value Index Fund, the Praxis Growth Index Fund, and thePraxis Small Cap Fund, (individually a “Fund”, collectively “the Funds”), the Praxis Genesis Conservative Portfolio, the Praxis GenesisBalanced Portfolio, and the Praxis Genesis Growth Portfolio, (individually a “Portfolio”, collectively “the Portfolios”). The Funds andPortfolios are also referred to individually as the Intermediate Income Fund, Core Stock Fund, International Fund, International IndexFund, Value Index Fund, Growth Index Fund, Small Cap Fund, Conservative Portfolio, Balanced Portfolio, and Growth Portfolio in thefinancial statements. Each Fund and Portfolio is a diversified series of the Trust. As of September 30, 2011, the Funds offer two classes of shares; Class A and Class I and the Portfolios offer Class A. Each class of shares in a Fund or Portfolio has identical rights and privileges except with respect to fees paid under the distribution and shareholder servicing agreements, voting rights on matters affecting a single class of shares and the exchange privileges of each class of shares. Class A has a maximum sales charge on purchases of 5.25 percent as a percentage of the original purchase price, except for the Intermediate Income Fund which is 3.75 percent. Under the Trust’s organizational documents, its Officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Trust. In addition, in the normal course of business, the Trust enters into contracts with its vendors and others that provide general indemnification. Each Fund’s and Portfolio’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against a Fund or Portfolio. However, based on experience, the Trust expects the risk of loss to be remote. 2.Significant Accounting Policies: The following is a summary of significant accounting policies followed by the Trust in the preparation of its financial statements. The policies are in conformity with U.S. generally accepted accounting principles (“GAAP”). The preparation of financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expenses for the reporting period.Actual results could differ from those estimates. Securities Valuation: The Funds and Portfolios record their investments at fair value. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The valuation techniques used to determine fair value are further described below. Securities generally are valued at market values determined on the basis of the latest available bid prices in the principal market(closing sales prices if the principal market is an exchange) in which such securities are normally traded. Investments in investment companies are valued at their respective net asset values as reported by such companies. The differences between the cost and market values of investments are reflected as either unrealized appreciation or depreciation. The Funds use various independent pricing services to value most of their investments. A pricing service would normally consider such factors as yield, risk, quality, maturity, type of issue, trading characteristics, special circumstances and other factors it deems relevant in determining valuations of normal institutional trading units of debt securities and would not rely exclusively on quoted prices. When valuing foreign securities held by the Funds, certain pricing services might use computerized pricing models to systematically calculate adjustments to foreign security closing prices based on the latest market movements. Such pricing models utilize market data that has been obtained between the local market close and the NYSE close to compute adjustments to foreign security close prices. The methods used by the pricing service and the valuations so established will be reviewed by the Adviser under general supervision of the Board of Trustees. Securities for which market quotations are not readily available (e.g. an approved pricing service does not provide a price, certain stale prices or an event occurs that materially affects the furnished price) are valued at their fair value as determined in good faith in accordance with consistently applied procedures established by and under the general supervision of the Board of Trustees. Short-term debt securities of sufficient credit quality maturing in less than 61 days are valued at amortized cost, which approximates fair value. Investments in restricted securities are valued pursuant to valuation procedures approved by the Board of Trustees (the “Valuation Procedures”). The Valuation Procedures contemplate the Board’s delegation of the implementation of the Valuation Procedures to the Adviser. In valuing restricted securities under the Valuation Procedures, the Adviser will consider (but is not limited to) certain specific and general factors enumerated in the Valuation Procedures. The Valuation Procedures require that the Adviser report to the Board at each of its regular quarterly meetings regarding valuation of restricted securities and actions taken in connection with the Valuation Procedures. The Portfolio’s investments in the underlying Praxis Mutual Funds (the “Underlying Funds”) are valued at the closing net asset value per share. The valuation techniques described maximize the use of observable inputs and minimize the use of unobservable inputs in determining fair value. These inputs are summarized in the three broad levels listed below: · Level 1 — quoted prices in active markets for identical securities · Level 2 — other significant observable inputs (including quoted prices for similar securities, interest rates, repayment speeds, credit risk, etc.) · Level 3 — significant unobservable inputs (including the Funds’ and Portfolios’ own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, short-term debt securities of sufficient credit quality maturing in less than 61 days are valued using amortized cost, in accordance with rules under the 1940 Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The aggregate value by input level, as of September 30, 2011, for each Fund’s and Portfolio’s investments, as well as a reconciliation of assets for which significant unobservable inputs (Level 3) were used in determining value, are as follows: Intermediate Income Fund Valuation Inputs at Reporting Date: Description Level 1 Level 2 Level 3 Total Investments Asset Backed Securities $
